Exhibit 10.1

Execution Version

 

 

RETAIL PROPERTIES OF AMERICA, INC.

$100,000,000 4.82% Senior Notes due June 28, 2029

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated as of April 5, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION   HEADING    PAGE  

SECTION 1.

  AUTHORIZATION OF NOTES      1  

SECTION 2.

  SALE AND PURCHASE OF NOTES      1  

SECTION 3.

  CLOSING      2  

SECTION 4.

  CONDITIONS TO THE CLOSING      2  

Section 4.1.

  Representations and Warranties      2  

Section 4.2.

  Performance; No Default      2  

Section 4.3.

  Compliance Certificates      2  

Section 4.4.

  Opinions of Counsel      3  

Section 4.5.

  Purchase Permitted By Applicable Law, Etc.      3  

Section 4.6.

  Sale of Other Notes      3  

Section 4.7.

  Payment of Special Counsel Fees      3  

Section 4.8.

  Private Placement Number      3  

Section 4.9.

  Changes in Corporate Structure      3  

Section 4.10.

  Funding Instructions      4  

Section 4.11.

  Proceedings and Documents      4  

Section 4.12.

  Most Favored Lender Notice      4  

SECTION 5.

  REPRESENTATIONS AND WARRANTIES OF THE ISSUER      4  

Section 5.1.

  Organization; Power and Authority      4  

Section 5.2.

  Authorization, Etc.      4  

Section 5.3.

  Disclosure      4  

Section 5.4.

  Organization and Ownership of Shares of Subsidiaries; Affiliates      5  

Section 5.5.

  Financial Statements; Material Liabilities      6  

Section 5.6.

  Compliance with Laws, Other Instruments, Etc.      6  

Section 5.7.

  Governmental Authorizations, Etc.      6  

Section 5.8.

  Litigation; Observance of Agreements, Statutes and Orders      6  

Section 5.9.

  Taxes      7  

Section 5.10.

  Title to Property; Leases      7  

Section 5.11.

  Licenses, Permits, Etc.      7  

Section 5.12.

  Compliance with ERISA      8  

Section 5.13.

  Private Offering by the Issuer      9  

Section 5.14.

  Use of Proceeds; Margin Regulations      9  

Section 5.15.

  Existing Indebtedness; Future Liens      9  

Section 5.16.

  Foreign Assets Control Regulations, Etc.      10  

Section 5.17.

  Status under Certain Statutes      10  

Section 5.18.

  Environmental Matters      11  

 

-i-



--------------------------------------------------------------------------------

Section 5.19.

  REIT Status      11  

Section 5.20.

  Senior Debt Status      11  

SECTION 6.

  REPRESENTATIONS OF THE PURCHASERS      11  

Section 6.1.

  Purchase for Investment      11  

Section 6.2.

  Source of Funds      12  

SECTION 7.

  INFORMATION AS TO ISSUER      13  

Section 7.1.

  Financial and Business Information      13  

Section 7.2.

  Officer’s Certificate      16  

Section 7.3.

  Visitation      17  

Section 7.4.

  Electronic Delivery      17  

SECTION 8.

  PAYMENT AND PREPAYMENT OF THE NOTES      18  

Section 8.1.

  Maturity      18  

Section 8.2.

  Optional Prepayments      18  

Section 8.3.

  Allocation of Partial Prepayments      19  

Section 8.4.

  Maturity; Surrender, Etc.      19  

Section 8.5.

  Purchase of Notes      19  

Section 8.6.

  Make-Whole Amount      19  

Section 8.7.

  Payments Due on Non-Business Days      21  

Section 8.8.

  Change in Control      21  

SECTION 9.

  AFFIRMATIVE COVENANTS      22  

Section 9.1.

  Compliance with Law      22  

Section 9.2.

  Insurance      22  

Section 9.3.

  Maintenance of Properties      23  

Section 9.4.

  Payment of Taxes and Claims      23  

Section 9.5.

  Corporate Existence, Etc.      23  

Section 9.6.

  Books and Records      23  

Section 9.7

  Subsidiary Guarantors      23  

Section 9.8

  Priority of Obligations      25  

Section 9.9.

  Maintenance of Status      25  

Section 9.10.

  Most Favored Lender Status      25  

SECTION 10.

  NEGATIVE COVENANTS      26  

Section 10.1.

  Transactions with Affiliates      26  

Section 10.2.

  Merger, Consolidation, Etc.      27  

Section 10.3.

  Line of Business      27  

Section 10.4.

  Economic Sanctions, Etc.      27  

Section 10.5.

  Liens      28  

Section 10.6.

  Financial Covenants      28  

SECTION 11.

  EVENTS OF DEFAULT      28  

 

-ii-



--------------------------------------------------------------------------------

SECTION 12.

  REMEDIES ON DEFAULT, ETC.      31  

Section 12.1.

  Acceleration      31  

Section 12.2.

  Other Remedies      32  

Section 12.3.

  Rescission      32  

Section 12.4.

  No Waivers or Election of Remedies, Expenses, Etc.      32  

SECTION 13.

  REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES      32  

Section 13.1.

  Registration of Notes      32  

Section 13.2.

  Transfer and Exchange of Notes      33  

Section 13.3.

  Replacement of Notes      33  

SECTION 14.

  PAYMENTS ON NOTES      34  

Section 14.1.

  Place of Payment      34  

Section 14.2.

  Home Office Payment      34  

Section 14.3.

  FATCA Information      34  

SECTION 15.

  EXPENSES, ETC.      35  

Section 15.1.

  Transaction Expenses      35  

Section 15.2.

  Survival      35  

SECTION 16.

  SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT      35  

SECTION 17.

  AMENDMENT AND WAIVER      36  

Section 17.1.

  Requirements      36  

Section 17.2.

  Solicitation of Holders of Notes      36  

Section 17.3.

  Binding Effect, Etc.      37  

Section 17.4.

  Notes Held by Issuer, Etc.      37  

SECTION 18.

  NOTICES      37  

SECTION 19.

  REPRODUCTION OF DOCUMENTS      38  

SECTION 20.

  CONFIDENTIAL INFORMATION      38  

SECTION 21.

  SUBSTITUTION OF PURCHASER      39  

SECTION 22.

  MISCELLANEOUS      40  

Section 22.1.

  Successors and Assigns      40  

Section 22.2.

  Accounting Terms      40  

Section 22.3.

  Severability      40  

 

-iii-



--------------------------------------------------------------------------------

Section 22.4.

  Construction, Etc.      40  

Section 22.5.

  Counterparts      41  

Section 22.6.

  Governing Law      41  

Section 22.7.

  Jurisdiction and Process; Waiver of Jury Trial      41  

Signature

       43  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A   —    DEFINED TERMS SCHEDULE 1   —    FORM OF 4.82% SENIOR NOTE DUE
JUNE 28, 2029 SCHEDULE 4.4(a)   —    FORM OF OPINION OF SPECIAL COUNSEL FOR THE
ISSUER SCHEDULE 4.4(b)   —    FORM OF OPINION OF SPECIAL COUNSEL FOR THE
PURCHASERS SCHEDULE 5.3   —    DISCLOSURE MATERIALS SCHEDULE 5.4   —   
SUBSIDIARIES OF THE ISSUER AND OWNERSHIP OF SUBSIDIARY STOCK SCHEDULE 5.5   —   
FINANCIAL STATEMENTS SCHEDULE 5.15   —    EXISTING INDEBTEDNESS SCHEDULE B   —
   INFORMATION RELATING TO PURCHASERS SCHEDULE S-1   —    IMMATERIAL
SUBSIDIARIES

 

-v-



--------------------------------------------------------------------------------

RETAIL PROPERTIES OF AMERICA, INC.

2021 SPRING ROAD, SUITE 200

OAK BROOK, IL 60523

$100,000,000 4.82% SENIOR NOTES DUE JUNE 28, 2029

April 5, 2019

TO EACH OF THE PURCHASERS LISTED IN

SCHEDULE B HERETO:

Ladies and Gentlemen:

RETAIL PROPERTIES OF AMERICA, INC., a Maryland corporation (together with any
successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Issuer”) agrees with each of the Purchasers as follows:

SECTION 1. AUTHORIZATION OF NOTES.

Authorization of Notes. The Issuer will authorize the issue and sale of
$100,000,000 aggregate principal amount of its 4.82% Senior Notes due June 28,
2029 (the “Notes,” such term to include any amendments, restatements or other
modifications from time to time pursuant to Section 17 and including any such
notes issued in substitution therefor pursuant to Section 13). The Notes shall
be substantially in the form set out in Schedule 1. Certain capitalized and
other terms used in this Agreement are defined in Schedule A. References to a
“Schedule” are references to a Schedule attached to this Agreement unless
otherwise specified. References to a “Section” are references to a Section of
this Agreement unless otherwise specified.

SECTION 2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Issuer will issue and
sell to each Purchaser and each Purchaser will purchase from the Issuer, at the
Closing as provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule B at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.

 



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

SECTION 3. CLOSING.

The execution and delivery of this Agreement shall occur on April 5, 2019. The
sale and purchase of the Notes to be purchased by each Purchaser shall occur at
the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois
60603, at 10:00 a.m., central time, at a closing on June 28, 2019 (the
“Closing”). At the Closing the Issuer will deliver to each Purchaser the Notes
to be purchased by such Purchaser at the Closing in the form of a single Note
(or such greater number of Notes in denominations of at least $100,000 as such
Purchaser may request) dated the date of the Closing and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Issuer or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Issuer to account number 858000051968 at Bank of
America, NA, 101 South Tryon Street, Charlotte, NC 28255, ABA #: 026009593,
Beneficiary: Retail Properties of America, Inc. If at the Closing the Issuer
shall fail to tender the applicable Notes to any Purchaser as provided above in
this Section 3, or any of the conditions specified in Section 4 shall not have
been fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of any of the
conditions specified in Section 4 not having been fulfilled to such Purchaser’s
satisfaction or such failure by the Issuer to tender such Notes.

SECTION 4. CONDITIONS TO THE CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the time of the Closing, of the following
conditions:

Section 4.1. Representations and Warranties. The representations and warranties
of the Issuer in this Agreement shall be correct when made and at the Closing.

Section 4.2. Performance; No Default. The Issuer shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing and from the
date of this Agreement to the Closing. From the date of this Agreement until the
Closing, before and after giving effect to the issue and sale of the Notes (and
the application of the proceeds thereof as contemplated by Section 5.14), no
Default or Event of Default shall have occurred and be continuing and no Change
in Control shall have occurred. Neither the Issuer nor any Subsidiary shall have
entered into any transaction since March 7, 2019 that would have been prohibited
by Section 10 had such Section applied since such date.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. The Issuer shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

 

-2-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

(b) Secretary’s Certificate. The Issuer shall have delivered to such Purchaser a
certificate of its Secretary or Assistant Secretary, dated the date of the
Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement and (ii) the Issuer’s organizational documents as
then in effect.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a) from Goodwin Procter LLP, counsel for the Issuer, covering the matters set
forth in Schedule 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Issuer hereby instructs its counsel to deliver such opinion to
the Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with the Closing the Issuer
shall sell to each other Purchaser and each other Purchaser shall purchase the
Notes to be purchased by it at the Closing as specified in Schedule B.

Section 4.7. Payment of Special Counsel Fees. Without limiting Section 15.1, the
Issuer shall have paid on or before the Closing the fees, charges and
disbursements of the Purchasers’ special counsel referred to in Section 4.4 to
the extent reflected in a statement of such counsel rendered to the Issuer at
least one Business Day prior to the Closing.

Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.

Section 4.9. Changes in Corporate Structure. The Issuer shall not have changed
its jurisdiction of incorporation or organization, as applicable, or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity, at any time following the date of the
most recent financial statements referred to in Schedule 5.5.

 

-3-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

Section 4.10. Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Issuer confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.

Section 4.11. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

Section 4.12. Most Favored Lender Notice. To the extent that at the Closing
there are any financial covenants that would be included as a result of
Section 9.10, a description of such financial covenants in the form of a Most
Favored Lender Notice.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE ISSUER.

The Issuer represents and warrants to each Purchaser that:

Section 5.1. Organization; Power and Authority. The Issuer is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Issuer has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.

Section 5.2. Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Issuer and this
Agreement constitutes, and upon execution and delivery thereof each Note will
constitute, a legal, valid and binding obligation of the Issuer, enforceable
against the Issuer, in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Section 5.3. Disclosure. The Issuer, through its agents, KeyBanc Capital Markets
and Deutsche Bank Securities Inc, has delivered to each Purchaser a copy of a
Private Placement Memorandum dated March 7, 2019 (the “Memorandum”), relating to
the transactions contemplated hereby. The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Issuer and its Subsidiaries. This Agreement, the Memorandum, the
financial statements listed in Schedule 5.5 and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Issuer or any
of the Issuer’s Officers prior to March 22, 2019 in connection with the
transactions contemplated hereby and identified in Schedule 5.3 (this Agreement
and such documents,

 

-4-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

certificates or other writings and such financial statements delivered to each
Purchaser being referred to, collectively, as the “Disclosure Documents”), to
the Issuer’s knowledge, taken as a whole, do not contain any untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made; provided, that, with respect to any projected financial information,
the Issuer represents only that such information was prepared in good faith
based upon assumptions that Issuer believed to be reasonable at the time. Except
as disclosed in the Disclosure Documents, since December 31, 2018, there has
been no change in the financial condition, operations, business, properties or
prospects of the Issuer or any Subsidiary except changes that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no fact known to the Issuer that could reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the Disclosure Documents.

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of the Issuer’s Subsidiaries, showing, as to each Subsidiary, the name thereof,
the jurisdiction of its organization, and, with respect to each non-Wholly-Owned
Subsidiary, the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Issuer and each other
Subsidiary. The Issuer shall be permitted to make additions and deletions to
Schedule 5.4 for purposes of this representation in respect of the Closing after
April 5, 2019 but prior to the Closing, so long as (a) the Issuer shall have
provided an updated copy of Schedule 5.4 to the Purchasers not less than 5
Business Days prior to the date of the Closing, (b) any such additions or
deletions are in all respects reasonably satisfactory to the Purchasers as a
condition to the Closing and (c) such updated Schedule 5.4 does not affect the
representation given in connection with the execution of this Agreement.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Issuer and its
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Issuer or another Subsidiary free and clear of any Lien that is
prohibited by this Agreement, except where the failure or non-compliance of the
same would not result in a Material Adverse Effect.

(c) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact, except where the failure or non-compliance of the same would not
result in a Material Adverse Effect.

 

-5-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

(d) No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4, customary
limitations imposed by corporate law or similar statutes or any Non-Recourse
Indebtedness) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Issuer or any
of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.

Section 5.5. Financial Statements; Material Liabilities. The Issuer has
delivered to each Purchaser copies of the financial statements of the Issuer and
its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Issuer and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Issuer and its Subsidiaries do not have any Material
liabilities that are not disclosed in the Disclosure Documents.

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Issuer of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Issuer or
any of its Subsidiaries under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, shareholders
agreement or any other agreement or instrument to which the Issuer or any of its
Subsidiaries is bound or by which the Issuer or any of its Subsidiaries or any
of their respective properties may be bound or affected, (ii) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority
applicable to the Issuer or any of its Subsidiaries or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Issuer or any of its Subsidiaries, in each case,
except, in the case of each of clauses (i), (ii) and (iii) where the failure or
non-compliance of the same would not result in a Material Adverse Effect.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Issuer of this Agreement and the Notes.

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Issuer, threatened against or affecting the Issuer or
any of its Subsidiaries or any property of the Issuer or any of its Subsidiaries
in any court or before any arbitrator of any kind or before or by any
Governmental Authority that could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

-6-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

(b) Neither the Issuer nor any of its Subsidiaries is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (iii) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), in the case of each of clauses (i), (ii)
and (iii), which default or violation could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.9. Taxes. Except as set forth on Schedule 5.9, the Issuer and its
Subsidiaries have filed all tax returns that are required to have been filed in
any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which, individually or in
the aggregate, is not Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Issuer or its Subsidiaries, as the case may be, has
established adequate reserves in accordance with GAAP. The Issuer knows of no
basis for any other tax or assessment that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
charges, accruals and reserves on the books of the Issuer and its Subsidiaries
in respect of U.S. federal, state or other taxes for all fiscal periods are
adequate. Except as set forth on Schedule 5.9, the U.S. federal income tax
liabilities of the Issuer and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended December 31,
2014.

Section 5.10. Title to Property; Leases. The Issuer and its Subsidiaries have
good and sufficient title to their respective properties that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Issuer or any Subsidiary after such date (except as sold or
otherwise disposed of in the ordinary course of business), in each case free and
clear of Liens prohibited by this Agreement. All leases that individually or in
the aggregate are Material are valid and subsisting and are in full force and
effect in all material respects.

Section 5.11. Licenses, Permits, Etc. (a) The Issuer and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto without known conflict with the rights of others, except where the
failure to own or possess could not reasonably be expected to have a Material
Adverse Effect.

(b) To the best knowledge of the Issuer, no product or service of the Issuer or
any of its Subsidiaries infringes in any respect any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person, except where such
infringement could not reasonably be expected to have a Material Adverse Effect.

 

-7-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

(c) To the best knowledge of the Issuer, there is no violation by any Person of
any right of the Issuer or any of its Subsidiaries with respect to any patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned or used by the Issuer or any of its Subsidiaries, except where such
violation could not reasonably be expected to have a Material Adverse Effect.

Section 5.12. Compliance with ERISA. (a) The Issuer and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. Neither the Issuer nor any ERISA Affiliate has incurred
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans (as defined in
section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could, individually or in the aggregate, reasonably be expected to
result in the incurrence of any such liability by the Issuer or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of the Issuer or any ERISA Affiliate, in either case pursuant to Title I
or IV of ERISA or to section 430(k) of the Code or to any such penalty or excise
tax provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

(c) The Issuer and its ERISA Affiliates have not incurred withdrawal liabilities
(and are not subject to contingent withdrawal liabilities) under section 4201 or
4204 of ERISA in respect of Multiemployer Plans that individually or in the
aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Issuer’s most recently ended fiscal year in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Issuer and its Subsidiaries is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Issuer to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

 

-8-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

(f) The Issuer and its Subsidiaries do not have any Non-U.S. Plans.

Section 5.13. Private Offering by the Issuer. Neither the Issuer nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than not more than 80 Institutional Investors (including the Purchasers), each
of which has been offered the Notes at a private sale for investment. Neither
the Issuer nor anyone acting on its behalf has taken, or will take, any action
that would subject the issuance or sale of the Notes to the registration
requirements of section 5 of the Securities Act or to the registration
requirements of any Securities or blue sky laws of any applicable jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations. The Issuer will apply the
proceeds of the sale of the Notes hereunder to repay or refinance outstanding
indebtedness of the Issuer and for general corporate purposes. No part of the
proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Issuer in a violation of
Regulation X of said Board (12 CFR 24) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Issuer
and its Subsidiaries and the Issuer does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

Section 5.15. Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Issuer and its Subsidiaries as of February 28, 2019
(including descriptions of the obligors and obligees (or any agent, trustee or
other entity acting in a similar capacity, principal amounts outstanding,
whether or not secured and any Guaranties thereof), since which date there has
been no change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of the Issuer or its Subsidiaries,
which change could reasonably be expected to have a Material Adverse Effect.
Neither the Issuer nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any Recourse
Indebtedness of the Issuer or such Subsidiary and no event or condition exists
with respect to any Recourse Indebtedness of the Issuer or any Subsidiary that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Recourse Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.

(b) Except as disclosed in Schedule 5.15, as of the date of this representation,
neither the Issuer nor any Subsidiary is a party to any Indebtedness pursuant to
which it has agreed or consented to cause or permit any of its property, whether
now owned or hereafter acquired, to be subject to a Lien after the date of this
representation that secures such Indebtedness or to cause or permit in the
future (upon the happening of a contingency or otherwise) any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
such Indebtedness.

 

-9-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

(c) Neither the Issuer nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Indebtedness of the Issuer
or such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or any other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Issuer except as disclosed in Schedule 5.15.

Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the Issuer
nor any Controlled Entity (i) is a Blocked Person or (ii) has been notified that
its name appears or may in the future appear on a State Sanctions List.

(b) Neither the Issuer nor any Controlled Entity (i) has violated, been found in
violation of, or been charged or convicted under, any applicable U.S. Economic
Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or (ii) to
the Issuer’s knowledge, is under investigation by any Governmental Authority for
possible violation of any U.S. Economic Sanctions Laws, Anti-Money Laundering
Laws or Anti-Corruption Laws.

(c) No part of the proceeds from the sale of the Notes hereunder:

(i) constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Issuer or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;

(ii) will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or

(iii) will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.

(d) The Issuer has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Issuer and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.

Section 5.17. Status under Certain Statutes. Neither the Issuer nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.

 

-10-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

Section 5.18. Environmental Matters. (a) Neither the Issuer nor any Subsidiary
has knowledge of any claim or has received any notice of any claim and no
proceeding has been instituted asserting any claim against the Issuer or any of
its Subsidiaries or any of their respective real properties or other assets now
or formerly owned, leased or operated by any of them, alleging any damage to the
environment or violation of any Environmental Laws, except, in each case, such
as could not reasonably be expected to result in a Material Adverse Effect.

(b) Neither the Issuer nor any Subsidiary has knowledge of any facts which would
give rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

(c) Neither the Issuer nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them in a
manner which is contrary to any Environmental Law that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

(d) Neither the Issuer nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(e) All buildings on all real properties now owned, leased or operated by the
Issuer or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

Section 5.19. REIT Status. The Issuer has taken all actions necessary to qualify
as a real estate investment trust under the Code for the taxable years ended
December 31, 2018, 2017, 2016 and 2015, and has not taken any action which would
prevent it from maintaining such qualification in the future. Each Subsidiary of
the Issuer that is treated as a corporation for U.S. federal income tax purposes
is either (i) a “qualified REIT subsidiary” within the meaning of
Section 856(i)(2) of the Code or (ii) a “taxable REIT subsidiary” within the
meaning of Section 856(1) of the Code.

Section 5.20. Senior Debt Status. The Issuer’s obligations under the Notes rank
pari passu in priority of payment with all other senior unsecured Indebtedness
of the Issuer.

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Issuer is not required to register the Notes.

 

-11-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Issuer in writing pursuant to this clause (c), no employee benefit plan or group
of plans maintained by the same employer or employee organization beneficially
owns more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Issuer that would cause the QPAM and the Issuer to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i)

 

-12-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

the identity of such QPAM and (ii) the names of any employee benefit plans whose
assets in the investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Issuer in writing
pursuant to this clause (d);or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Issuer and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Issuer in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Issuer in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7. INFORMATION AS TO ISSUER.

Section 7.1. Financial and Business Information. The Issuer shall deliver to
each Purchaser and each holder of a Note that is an Institutional Investor:

(a) Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Issuer’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless
of whether the Issuer is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under the
Primary Credit Facility or the date on which such corresponding financial
statements are delivered under the Primary Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each quarterly
fiscal period in each fiscal year of the Issuer (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,

 

-13-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

(i) a consolidated balance sheet of the Issuer and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Issuer and its Subsidiaries for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Issuer’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a);

(b) Annual Statements — within 105 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Issuer’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless of
whether the Issuer is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under the
Primary Credit Facility or the date on which such corresponding financial
statements are delivered under the Primary Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Issuer, duplicate copies of

(i) a consolidated balance sheet of the Issuer and its Subsidiaries as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Issuer and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the
Issuer’s Form 10-K for such fiscal year (together with the Issuer’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Securities Exchange Act of 1934) prepared in accordance with the requirements
therefor and filed with the SEC, shall be deemed to satisfy the requirements of
this Section 7.1(b);

 

-14-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Issuer or any Subsidiary to the administrative agent under the Primary Credit
Facility (excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public Securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such Purchaser or holder), and each
prospectus and all amendments thereto filed by the Issuer or any Subsidiary with
the SEC and of all press releases concerning developments that are Material;

(d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default or that any Person has given any notice or
taken any action with respect to a claimed default hereunder or that any Person
has given any notice or taken any action with respect to a claimed default of
the type referred to in Section 11(f), a written notice specifying the nature
and period of existence thereof and what action the Issuer is taking or proposes
to take with respect thereto;

(e) ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Issuer or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Issuer or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Issuer or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Issuer or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;

 

-15-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Issuer or any Subsidiary
from any federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;

(g) Resignation or Replacement of Auditors — within ten days following the date
on which the Issuer’s auditors resign or the Issuer elects to change auditors,
as the case may be, notification thereof, together with such supporting
information as the Required Holders may request; and

(h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Issuer or any of its Subsidiaries (including, but
without limitation, actual copies of the Issuer’s Form 10-Q and Form 10-K) or
relating to the ability of (i) the Issuer to perform its obligations hereunder
and, under the Notes or (ii) the ability of any Subsidiary Guarantor to perform
its obligations under the Subsidiary Guaranty, as from time to time may be
reasonably requested by any such Purchaser or holder of a Note.

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a Purchaser or a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer:

(a) Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Issuer was in
compliance with the requirements of Section 10 (including any financial
covenants added pursuant to Section 9.10) during the quarterly or annual period
covered by the statements then being furnished, (including with respect to each
such provision that involves mathematical calculations, the information from
such financial statements that is required to perform such calculations) and
detailed calculations of the maximum or minimum amount, ratio or percentage, as
the case may be, permissible under the terms of such Section, and the
calculation of the amount, ratio or percentage then in existence. In the event
that the Issuer or any Subsidiary has made an election to measure any financial
liability using fair value (which election is being disregarded for purposes of
determining compliance with this Agreement pursuant to Section 22.2) as to the
period covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election;

(b) Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Issuer
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Issuer or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Issuer shall have taken or
proposes to take with respect thereto; and

 

-16-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

(c) Subsidiary Guarantors – certifying that each Subsidiary that is required to
be a Subsidiary Guarantor pursuant to Section 9.7 is a Subsidiary Guarantor, in
each case, as of the date of such certificate of Senior Financial Officer.

Section 7.3. Visitation. The Issuer shall permit the representatives of each
Purchaser and each holder of a Note that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such Purchaser and such holder and upon reasonable prior notice to the
Issuer, to visit the principal executive office of the Issuer, to discuss the
affairs, finances and accounts of the Issuer and its Subsidiaries with the
Issuer’s officers, and (with the consent of the Issuer, which consent will not
be unreasonably withheld) its independent public accountants (it being
understood and agreed that only one such request for a discussion with the
Issuer’s independent public accountants shall be made per fiscal year by all
Purchasers and such discussion shall be held on or around the end of the SAS 100
review period), and (with the consent of the Issuer, which consent will not be
unreasonably withheld) to visit the other offices and properties of the Issuer
and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; provided that such Purchaser shall only be
permitted to make one such visit or have one such discussion per fiscal year and
shall use reasonable efforts to coordinate any such visit with the
representatives of the other Purchasers, if applicable, and, provided, further,
that no such request by any Purchaser may be made within the six (6) month
period following the date of any all Purchasers’ visiting date wherein all
Purchasers are invited by Issuer to its principal executive office; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Issuer to visit and inspect any of the offices or properties of the Issuer
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Issuer authorizes
said accountants to discuss the affairs, finances and accounts of the Issuer and
its Subsidiaries, all at such times and as often as may be requested).

Section 7.4. Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Issuer pursuant to Sections 7.1(a), (b) or
(c) and Section 7.2 shall be deemed to have been delivered if the Issuer
satisfies any of the following requirements with respect thereto:

(i) such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
and any other information required under Section 7.1(c) are delivered to each
Purchaser or holder of a Note by e-mail at the e-mail address set forth in
Schedule B for such Purchaser or holder or as communicated from time to time in
a separate writing delivered to the Issuer;

 

-17-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

(ii) the Issuer shall have timely filed such Form 10-Q or Form 10-K, satisfying
the requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with
the SEC on EDGAR and shall have made such form and the related Officer’s
Certificate satisfying the requirements of Section 7.2 available on the
Company’s website, which is located at http://www.rpai.com as of the date of
this Agreement;

(iii) such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section 7.2 and any other information required under Section 7.1(c) are
timely posted by or on behalf of the Issuer, on IntraLinks or on any other
similar website to which each holder of Notes has free access; or

(iv) the Issuer shall have filed any of the items referred to in Section 7.1(c)
with the SEC on EDGAR and shall have made such items available on the Company’s
website, which is located at http://www.rpai.com as of the date of this
Agreement or on IntraLinks or on any other similar website to which each holder
of Notes has free access;

provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of any of
clauses (ii), (iii) or (iv), the Issuer shall have given each holder of a Note
prior written notice, which may be by e-mail or in accordance with Section 18,
of such posting or filing in connection with each delivery; provided further,
that upon request of any holder to receive paper copies of such forms, financial
statements, other information and Officer’s Certificates or to receive them by
e-mail, the Issuer will promptly e-mail them or deliver such paper copies, as
the case may be, to such holder.

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of each Note shall be due and payable on the Maturity Date thereof.

Section 8.2. Optional Prepayments.

Optional Prepayments with Make-Whole Amount. The Issuer may, at its option, upon
notice as provided below, prepay at any time all, or from time to time any part
of, the Notes, in an amount not less than 5% of the aggregate principal amount
of such Notes then outstanding in the case of a partial prepayment, at 100% of
the principal amount so prepaid, and the Make-Whole Amount, if any, determined
for the prepayment date with respect to such principal amount. The Issuer will
give each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than ten days and not more than 60 days prior to the date
fixed for such prepayment unless the Issuer and the Required Holders agree to
another time period

 

-18-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

pursuant to Section 17. Each such notice shall specify such date (which shall be
a Business Day), the aggregate principal amount of such Notes to be prepaid on
such date, the principal amount of Notes held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Issuer shall deliver to each holder of Notes a certificate of a Senior Financial
Officer specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of Notes pursuant to Section 8.2, the principal amount of the Notes
to be prepaid shall be allocated among all of the Notes at the time outstanding
in proportion, as nearly as practicable, to the respective unpaid principal
amounts thereof not theretofore called for prepayment. Any prepayments pursuant
to Section 8.8 shall be applied only to the Notes of the holders electing to
participate in such prepayment.

Section 8.4. Maturity; Surrender, Etc. In the case of each optional prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and after such date, unless
the Issuer shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Issuer and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5. Purchase of Notes. The Issuer will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes or
(b) pursuant to an offer to purchase made by the Issuer or any of their
Affiliates pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 10 Business Days. The Issuer will
promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment or prepayment of Notes pursuant to this Agreement and no Notes may be
issued in substitution or exchange for any such Notes.

Section 8.6. Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero; provided further that the Make-Whole Amount shall equal zero with respect
to the Notes if such prepayment occurs on or after the date which is ninety (90)
days prior to the Maturity Date of the Notes, as the case may be. For the
purposes of determining the Make-Whole Amount, the following terms have the
following meanings:

 

-19-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) .50% plus (b) the yield to maturity implied by the “Ask Yield(s)”
reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between the “Ask Yield(s)” reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) .50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

 

-20-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

Section 8.8. Change in Control.

(a) Notice of Change in Control. The Issuer will, within ten (10) Business Days
after the occurrence of any Change in Control, give written notice (the “Change
in Control Notice”) of such Change in Control to each holder of Notes. Such
Change in Control Notice shall contain and constitute an offer to prepay the
Notes as described in Section 8.8(b) hereof and shall be accompanied by the
certificate described in Section 8.8(e).

(b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
Section 8.8(a) shall be an offer to prepay, in accordance with and subject to
this Section 8.8, all, but not less than all, the Notes held by each holder (in
this case only, “holder” in respect of any Note registered in the name of a
nominee for a disclosed beneficial owner shall mean such beneficial owner) on a
date specified in such Change in Control Notice (the “Proposed Prepayment
Date”). Such date shall be not fewer than 30 days and not more than 60 days
after the date of delivery of the Change in Control Notice.

 

-21-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

(c) Acceptance. Any holder of Notes may accept the offer to prepay made pursuant
to this Section 8.8 by causing a notice of such acceptance to be delivered to
the Issuer not fewer than 10 days prior to the Proposed Prepayment Date. A
failure by a holder of Notes to respond to an offer to prepay made pursuant to
this Section 8.8 shall be deemed to constitute a rejection of such offer by such
holder.

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of the Notes together with
accrued and unpaid interest thereon but without any Make-Whole Amount or other
premium. The prepayment shall be made on the Proposed Prepayment Date.

(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of delivery of the Change in Control
Notice, specifying: (i) the Proposed Prepayment Date; (ii) that such offer is
made pursuant to this Section 8.8; (iii) the principal amount of each Note
offered to be prepaid (which shall be 100% of the outstanding principal balance
of each such Note); (iv) the interest that would be due on each Note offered to
be prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions of
this Section 8.8 required to be fulfilled prior to the giving of notice have
been fulfilled and (vi) in reasonable detail, the general nature and date of the
Change in Control.

SECTION 9. AFFIRMATIVE COVENANTS.

From the date of this Agreement until the Closing and thereafter, the Issuer
covenants that so long as any of the Notes are outstanding:

Section 9.1. Compliance with Laws. Without limiting Section 10.4, the Issuer
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.2. Insurance. The Issuer will, and will cause each of its Subsidiaries
to, maintain, with financially sound and reputable insurers, insurance with
respect to their respective properties and businesses against such casualties
and contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated, except where failure to maintain such insurance could not reasonably
be expected to cause a Material Adverse Effect.

 

-22-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

Section 9.3. Maintenance of Properties. The Issuer will, and will cause each of
its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section
shall not prevent the Issuer or any Subsidiary from discontinuing the operation
and the maintenance of any of its properties if such discontinuance is desirable
in the conduct of its business and the Issuer has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.4. Payment of Taxes and Claims. The Issuer will, and will cause each
of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Issuer or any Subsidiary,
provided that neither the Issuer nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by the Issuer or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Issuer or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Issuer or such Subsidiary or (ii) the nonpayment of all such taxes,
assessments, charges, levies and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.5. Corporate Existence, Etc. Subject to Section 10.2, the Issuer will
at all times preserve and keep its corporate existence in full force and effect.
Subject to Section 10.2, the Issuer will at all times preserve and keep in full
force and effect the corporate existence of each of its Subsidiaries (unless
merged into the Issuer or a Wholly-Owned Subsidiary) and all rights and
franchises of the Issuer and its Subsidiaries unless, in the good faith judgment
of the Issuer, the termination of or failure to preserve and keep in full force
and effect such corporate existence, right or franchise could not, individually
or in the aggregate, have a Material Adverse Effect.

Section 9.6. Books and Records. The Issuer will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Issuer or such Subsidiary, as the case may
be. The Issuer will, and will cause each of its Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Issuer has devised a system of
internal accounting controls for the Consolidated Group sufficient to provide
reasonable assurances that its books, records, and accounts accurately reflect
all transactions and dispositions of assets and the Issuer will continue to
maintain such system.

Section 9.7 Subsidiary Guarantors. (a) The Issuer will cause each of its
Subsidiaries that (x) guarantees or otherwise becomes liable at any time,
whether as a borrower or an additional or co-borrower or otherwise, for or in
respect of any Indebtedness under any Primary Credit Facility, the 2014 Note
Purchase Agreement or the 2016 Note Purchase Agreement

 

-23-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

(collectively, the “Material Credit Facilities”), or (y) (i) owns an
Unencumbered Pool Property or other asset the value of which is included in the
determination of Unencumbered Pool Value and (ii) such Subsidiary, or any other
Subsidiary that directly or indirectly owns any Capital Stock in such
Subsidiary, incurs, acquires or suffers to exist (whether as borrower,
co-borrower, guarantor or other obligor) any Recourse Indebtedness, to
concurrently therewith:

(1) enter into an agreement in form and substance reasonably satisfactory to the
Required Holders (it being understood and agreed that any agreement
substantially similar to the subsidiary guarantee required by the Material
Credit Facilities shall be deemed satisfactory to the Required Holders)
providing for the guaranty by such Subsidiary, on a joint and several basis with
all other such Subsidiaries, of (i) the prompt payment in full when due of all
amounts payable by the Issuer pursuant to the Notes (whether for principal,
interest, Make-Whole Amount or otherwise) and this Agreement, including, without
limitation, all indemnities, fees and expenses payable by the Issuer thereunder
and (ii) the prompt, full and faithful performance, observance and discharge by
the Issuer of each and every covenant, agreement, undertaking and provision
required pursuant to the Notes or this Agreement to be performed, observed or
discharged by it (a “Subsidiary Guaranty”); and

(2) deliver the following to each holder of a Note:

(i) an executed counterpart of such Subsidiary Guaranty;

(ii) to the extent required under any Material Credit Facility, a certificate
signed by an authorized responsible officer of such Subsidiary containing
representations and warranties on behalf of such Subsidiary to the same effect,
mutatis mutandis, as those contained in Section 5 of this Agreement (but with
respect to such Subsidiary and such Subsidiary Guaranty rather than the Issuer);

(iii) to the extent required under any Material Credit Facility, documents to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Subsidiary Guaranty and the
performance by such Subsidiary of its obligations thereunder; and

(iv) to the extent required under any Material Credit Facility, an opinion of
counsel reasonably satisfactory to the Required Holders covering such matters
relating to such Subsidiary and such Subsidiary Guaranty as the Required Holders
may reasonably request.

(b) Release of Guarantors. The Issuer may request in writing that the holders of
the Notes release a Subsidiary Guarantor, if: (i) such Subsidiary does not have
any liability as a guarantor, borrower, co-borrower or otherwise with respect to
any Indebtedness under any Material Credit Facility, (ii) such Subsidiary does
not have any liability under any other

 

-24-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

Recourse Indebtedness (other than a Subsidiary of the Issuer which (A) owns a
single project encumbered by Liens securing Secured Indebtedness permitted to
exist hereunder or (B) is not a Wholly-Owned Subsidiary of the Issuer); (iii) no
Default or Event of Default shall then be in existence or would occur as a
result of such release; and (iv) if any fee or other form of consideration is
given to any holder of Indebtedness under any Material Credit Facility directly
related to releasing such Subsidiary Guarantor, the holders of the Notes shall
receive equivalent consideration (or other form of consideration reasonably
acceptable to the Required Holders). Together with any such request, the Issuer
shall deliver to the holders of the Notes an Officer’s Certificate certifying
that the conditions set forth in immediately preceding clauses (i), (ii), (iii)
and (iv) will be true and correct upon the release of such Subsidiary Guarantor.
No later than 10 Business Days following the receipt by the holders of the Notes
of such written request and the related Officer’s Certificate and so long as the
conditions set forth in immediately preceding clauses (i), (ii), (iii) and
(iv) will be true and correct, the release shall be effective automatically and
each holder of Notes shall execute and deliver, at the sole cost and expense of
the Issuer, such documents as Issuer may reasonably request to evidence such
release.

Section 9.8 Priority of Obligations. The Issuer’s obligations under the Notes
and each Subsidiary Guarantor’s obligations under the Subsidiary Guaranty, if
any, will at all times rank pari passu in priority of payment with all other
senior unsecured Indebtedness of the Issuer and the Subsidiary Guarantors, as
the case may be.

Section 9.9. Maintenance of Status. The Issuer shall at all times maintain its
status as a real estate investment trust in compliance with all applicable
provisions of the Code relating to such status.

Section 9.10. Most Favored Lender Status. (a) If on the date of this Agreement
or at any time after the date of this Agreement any Material Credit Facility
contains a financial covenant (regardless of whether such provision is labeled
or otherwise characterized as a covenant, a definition or a default) by the
Issuer that is not contained herein (other than the covenant contained in
Section 6.11 of the Primary Credit Facility as of the date hereof) or is more
favorable to the lenders under such Material Credit Facility than the financial
covenants (including related definitions) contained in this Agreement (any such
provision (including any necessary definition), a “More Favorable Covenant”),
then the Issuer shall provide a Most Favored Lender Notice in respect of such
More Favorable Covenant. Unless waived in writing by the Required Holders within
15 days after each holder’s receipt of such notice, such More Favorable Covenant
shall be deemed automatically incorporated by reference into Section 10 of this
Agreement, mutatis mutandis, as if set forth in full herein, effective as of the
date when such More Favorable Covenant shall have become effective under such
Material Credit Facility.

(b) Any More Favorable Covenant incorporated into this Agreement (herein
referred to as an “Incorporated Covenant”) pursuant to this Section 9.10(a)
shall be deemed automatically amended herein to reflect any subsequent
amendments made to such More Favorable Covenant under the applicable Material
Credit Facility; provided that, if a Default or an Event of Default then exists
and the amendment of such More Favorable Covenant would make such covenant less
restrictive on the Issuer, such Incorporated Covenant shall only be deemed
automatically amended at such time, if it should occur, when such Default or
Event of Default no longer exists

 

-25-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

and (ii) shall be deemed automatically deleted from this Agreement at such time
as such More Favorable Covenant is deleted or otherwise removed from the
applicable Material Credit Facility or such applicable Material Credit Facility
ceases to be a Material Credit Facility or shall be terminated; provided that,
if a Default or an Event of Default then exists, such Incorporated Covenant
shall only be deemed automatically deleted from this Agreement at such time, if
it should occur, when such Default or Event of Default no longer exists;
provided further, however, that if any fee or other consideration shall be given
to the lenders under such Material Credit Facility for such amendment or
deletion, the equivalent of such fee or other consideration shall be given, pro
rata, to the holders of the Notes.

(c) “Most Favored Lender Notice” means, in respect of any More Favorable
Covenant, a written notice to each of the holders of the Notes delivered
promptly, and in any event within twenty (20) Business Days after the inclusion
of such More Favorable Covenant in any Material Credit Facility (including by
way of amendment or other modification of any existing provision thereof) from a
Responsible Officer referring to the provisions of this Section 9.10 and setting
forth a reasonably detailed description of such More Favorable Covenant
(including any defined terms used therein) and related explanatory calculations,
as applicable.

(d) Notwithstanding the foregoing, the covenants in Section 10.6 as of the date
of this Agreement shall never be made less restrictive on the Issuer than each
such covenant is as of the date of this Agreement (and as amended from time to
time, other than by operation of this Section 9.10).

If the Issuer fails to comply with any provision of Section 9 on or after the
date of this Agreement and prior to the Closing, then a Purchaser may elect not
to purchase the Notes on the date of the Closing that is specified in Section 3.

SECTION 10. NEGATIVE COVENANTS.

From the date of this Agreement until the Closing and thereafter, the Issuer
covenants that so long as any of the Notes are outstanding:

Section 10.1. Transactions with Affiliates. The Issuer will not and will not
permit any Subsidiary to enter into directly or indirectly any transaction or
group of related transactions (including without limitation the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate, (other than the Issuer or another Subsidiary), except in the
ordinary course of business and pursuant to the reasonable requirements of the
Issuer’s and such Subsidiary’s business or upon fair and reasonable terms no
less favorable to the Issuer or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.

 

-26-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

Section 10.2. Merger, Consolidation, Etc. The Issuer will not consolidate with
or merge with any other Person or convey, transfer or lease all or substantially
all of its assets in a single transaction or series of transactions to any
Person unless:

(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of the Issuer as an entirety, as the case may be, shall be a
solvent corporation or limited liability company, or limited partnership
organized and existing under the laws of the United States or any state thereof
(including the District of Columbia), and if the Issuer is not such corporation
or limited liability company, (i) such corporation or limited liability company
shall have executed and delivered to each holder of any Notes its assumption of
the due and punctual performance and observance of each covenant and condition
of this Agreement and the Notes and (ii) such corporation or limited liability
company shall have caused to be delivered to each holder of any Notes a
customary opinion of nationally recognized independent counsel, or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof;

(b) each Subsidiary Guarantor under any Subsidiary Guaranty that is outstanding
at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and

(c) immediately before and immediately after giving effect to such transaction
or each transaction in any such series of transactions, no Default or Event of
Default shall have occurred and be continuing.

Section 10.3. Line of Business. The Issuer will not and will not permit any
Subsidiary to, engage in any business if, as a result, the general nature of the
business in which the Issuer and its Subsidiaries, taken as a whole, would then
be engaged would be substantially changed from the general nature of the
business in which the Issuer and its Subsidiaries, taken as a whole, are engaged
on the date of this Agreement.

Section 10.4. Economic Sanctions, Etc. The Issuer will not and will not permit
any Controlled Entity to (a) become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person, or
(b) directly or indirectly have any investment in or engage in any dealing or
transaction (including, without limitation, any investment, dealing or
transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any Purchaser or holder or
any affiliate of any such Purchaser or holder to be in violation of, or subject
to sanctions under, any law or regulation applicable to such Purchaser or such
holder, or (ii) is prohibited by or subject to sanctions under any U.S. Economic
Sanctions Laws.

 

-27-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

Section 10.5. Liens. The Issuer will not nor will it permit any of its
respective Subsidiaries to, secure any Indebtedness outstanding under or
pursuant to any Material Credit Facility unless and until the Notes (and any
guarantee delivered in connection therewith) shall concurrently be secured
equally and ratably with such Indebtedness pursuant to documentation reasonably
acceptable to the Required Holders in substance and in form, including, without
limitation, an intercreditor agreement and opinions of counsel to the Issuer
and/or any such Subsidiary, as the case may be, from counsel reasonably
acceptable to the Required Holders.

Section 10.6. Financial Covenants. Issuer, on a consolidated basis with its
Subsidiaries, shall not, directly or indirectly, permit:

(a) Maximum Consolidated Leverage Ratio. The Leverage Ratio to exceed sixty
percent (60.0%), provided, that if such ratio is greater than 60.0%, then the
Issuer shall be deemed to be in compliance with this Section 10.6(a) so long as
(i) the Issuer completed a Material Acquisition during the quarter in which such
ratio first exceeded 60.0%, (ii) such ratio does not exceed 60.0% for a period
of more than one fiscal quarter immediately following the fiscal quarter in
which such Material Acquisition was completed, (iii) the Issuer has not
maintained compliance with this Section 10.6(a) in reliance on this proviso more
than two times during the term of this Agreement and (iv) such ratio is not
greater than 65.0% at any time;

(b) Maximum Secured Leverage Ratio. Secured Indebtedness to be more than
forty-five percent (45%) of Total Asset Value;

(c) Maximum Unencumbered Leverage Ratio. The Unencumbered Leverage Ratio to
exceed 66 2/3%; and

(d) Minimum Interest Coverage Ratio. As of the last day of any fiscal quarter,
the Interest Coverage Ratio for the Issuer, on a consolidated basis, for the
fiscal quarter then ended, to be less than 1.5 to 1.0.

If the Issuer fails to comply with any provision of Section 10 on or after the
date of this Agreement and prior to the Closing, then a Purchaser may elect not
to purchase the Notes on the date of the Closing that is specified in Section 3.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Issuer defaults in the payment of any principal or Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or

(b) the Issuer defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or

 

-28-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

(c) the Issuer defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10.6 and any other financial covenants
included in this Agreement pursuant to Section 9.10; or

(d) the Issuer or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), 11(b) and 11(c)) or in any Subsidiary Guaranty and such default
is not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Issuer receiving written
notice of such default from any holder of a Note (any such written notice to be
identified as a “notice of default” and to refer specifically to this
Section 11(d)); or

(e) (i) any representation or warranty made in writing by or on behalf of the
Issuer or any other member of the Consolidated Group or by any officer of the
Issuer or any other member of the Consolidated Group in this Agreement or any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made, or (ii) any representation or warranty made in writing by or on behalf of
any Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any
Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or

(f) (i) the Issuer or any member of the Consolidated Group is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Recourse Indebtedness that is
outstanding in an aggregate principal amount of at least $50,000,000 beyond any
period of grace provided with respect thereto, or (ii) the Issuer or any member
of the Consolidated Group is in default in the performance of or compliance with
any term of any evidence of any Recourse Indebtedness in an aggregate
outstanding principal amount of at least $50,000,000 or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such Indebtedness has become, or
has been declared (or one or more Persons are entitled to declare such
Indebtedness to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Recourse Indebtedness to convert such
Recourse Indebtedness into equity interests), (x) the Issuer or any Subsidiary
has become obligated to purchase or repay Recourse Indebtedness before its
regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least $50,000,000, or (y) one or
more Persons have the right to require the Issuer or any Subsidiary so to
purchase or repay such Recourse Indebtedness in an aggregate outstanding
principal amount of at least $50,000,000; or

 

-29-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

(g) the Issuer or any member of the Consolidated Group (other than (1) any such
other member of the Consolidated Group that, together with all other members of
the Consolidated Group (other than Issuer) then subject to any proceeding or
condition described in this Section or the immediately following Section 11(h)
does not account for more than 5.0% of the Total Asset Value at such time) or
(2) an Immaterial Subsidiary) (i) is generally not paying, or admits in writing
its inability to pay, its debts as they become due, (ii) files, or consents by
answer or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated or (vi) takes corporate action for
the purpose of any of the foregoing;

(h) a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Issuer, or any member of the
Consolidated Group (other than (i) any such other member of the Consolidated
Group that, together with all other members of the Consolidated Group (other
than Issuer) then subject to any proceeding or condition described in this
Section or the immediately preceding Section 11(g) does not account for more
than 5.0% of the Total Asset Value at such time or (ii) an Immaterial
Subsidiary), a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of the Issuer, or any member of the
Consolidated Group, or any such petition shall be filed against the Issuer, or
any member of the Consolidated Group and such petition shall not be dismissed
within 90 days; or

(i) one or more final judgments or orders for the payment of money aggregating
in excess of $50,000,000, including, without limitation, any such final order
enforcing a binding arbitration decision (other than with respect to a default
under any Non-Recourse Indebtedness), are rendered against one or more of the
Issuer and its Subsidiaries (other than an Immaterial Subsidiary) and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay;

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Issuer or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) there
is any “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under one or more Plans, determined in accordance
with Title IV of ERISA shall exceed an amount that could reasonably be expected
to have a Material Adverse Effect, (iv) the Issuer or any ERISA Affiliate shall

 

-30-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

have incurred or is reasonably expected to incur any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, (v) the Issuer or any ERISA Affiliate
withdraws from any Multiemployer Plan, or (vi) the Issuer or any Subsidiary
establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Issuer or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect. As used in this Section 11(j), the terms “employee
benefit plan” and “employee welfare benefit plan” shall have the respective
meanings assigned to such terms in section 3 of ERISA; or

(k) the Subsidiary Guaranty, this Agreement or the Notes shall be declared null
and void, or the validity or enforceability thereof shall be contested by the
Issuer or its Subsidiaries party thereto or the Issuer or its Subsidiary
Guarantors party thereto shall deny it has any further liability or obligation
thereunder.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Issuer described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Issuer, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Issuer, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Issuer
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Issuer
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Issuer in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

-31-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or Subsidiary Guaranty, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the holders of more than 50% in
principal amount of the Notes then outstanding, by written notice to the Issuer,
may rescind and annul any such declaration and its consequences if (a) the
Issuer has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Issuer nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Issuer under Section 15, the
Issuer will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Issuer shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such

 

-32-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

beneficial owner’s option, either such beneficial owner or its nominee may
execute any amendment, waiver or consent pursuant to this Agreement. Prior to
due presentment for registration of transfer, the Person(s) in whose name any
Note(s) shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Issuer shall not be affected by any
notice or knowledge to the contrary. The Issuer shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Issuer at the address and to the attention of the designated officer (all as
specified in Section 18(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Issuer
shall execute and deliver, at the Issuer’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Schedule 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Issuer may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.

Section 13.3. Replacement of Notes. Upon receipt by the Issuer at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Issuer at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

 

-33-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2 and the sentence
immediately following, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York,
New York at the principal office of Bank of America, N.A. in such jurisdiction.
The Issuer may at any time, by notice to each holder of a Note, change the place
of payment of the Notes so long as such place of payment shall be either the
principal office of the Issuer in such jurisdiction or the principal office of a
bank or trust company in such jurisdiction.

Section 14.2. Home Office Payment. So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Issuer will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Issuer in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Issuer made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Issuer at its principal executive office or at the
place of payment most recently designated by the Issuer pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Issuer in exchange for a new
Note or Notes pursuant to Section 13.2. The Issuer will afford the benefits of
this Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.

Section 14.3. FATCA Information. By acceptance of any Note, the holder of such
Note agrees that such holder will with reasonable promptness duly complete and
deliver to the Issuer, or to such other Person as may be reasonably requested by
the Issuer, from time to time (a) in the case of any such holder that is a
United States Person, such holder’s United States tax identification number or
other Forms reasonably requested by the Issuer necessary to establish such
holder’s status as a United States Person under FATCA and as may otherwise be
necessary for the Issuer to comply with its obligations under FATCA and (b) in
the case of any such holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by
section 1471(b)(3)(C)(i) of the Code) and such additional documentation as may
be necessary for the Issuer to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder. Nothing in this Section 14.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Issuer is required to obtain such information under FATCA and, in
such event, the Issuer shall treat any such information it receives as
confidential.

 

-34-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Issuer will pay all costs and expenses (including
reasonable attorneys’ fees of a special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, any Subsidiary Guaranty or the Notes (whether or not such amendment,
waiver or consent becomes effective), including, without limitation: (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, any Subsidiary
Guaranty or the Notes or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement, any
Subsidiary Guaranty or the Notes, or by reason of being a holder of any Note,
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Issuer or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes and any Subsidiary Guaranty and (c) the
costs and expenses incurred in connection with the initial filing of this
Agreement and all related documents and financial information with the SVO,
provided, that such costs and expenses under this clause (c) shall not exceed
$3,500. If required by the NAIC, the Issuer shall obtain and maintain at its own
cost and expense a Legal Entity Identifier.

The Issuer will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes) and (ii) any and
all wire transfer fees that any bank deducts from any payment under such Note to
such holder or otherwise charges to a holder of a Note with respect to a payment
under such Note.

Section 15.2. Survival. The obligations of the Issuer under this Section 15 will
survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Subsidiary Guaranty or the Notes,
and the termination of this Agreement.

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Issuer pursuant to this Agreement
shall be deemed representations and warranties of the Issuer under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Issuer and supersede all prior agreements and understandings
relating to the subject matter hereof.

 

-35-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Issuer and
the Required Holders, except that:

(a) no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or
any defined term (as it is used therein), will be effective as to any Purchaser
or holder unless consented to by such Purchaser or holder in writing; and

(b) no amendment or waiver may, without the written consent of (A) prior to the
Closing, each Purchaser and (B) at any time on or after the Closing, each holder
of a Note at the time outstanding, (i) subject to Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of (x) interest on the Notes or (y) the Make-Whole Amount,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any amendment or waiver or the principal amount
of the Notes that the Purchasers are to purchase pursuant to Section 2 upon the
satisfaction of the conditions to the Closing that appear in Section 4, or
(iii) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2), 11(a), 11(b), 12, 17 or 20.

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Issuer will provide each Purchaser and each holder of a
Note with sufficient information, sufficiently far in advance of the date a
decision is required, to enable such Purchaser and such holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of the Notes or any
Subsidiary Guaranty. The Issuer will deliver executed or true and correct copies
of each amendment, waiver or consent effected pursuant to this Section 17 or any
Subsidiary Guaranty to each Purchaser and each holder of a Note promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Purchasers or holders of Notes.

(b) Payment. The Issuer will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of a Note as consideration for or as an inducement to the
entering into by such Purchaser or holder of any waiver or amendment of any of
the terms and provisions hereof or of any Subsidiary Guaranty or any Note unless
such remuneration is concurrently paid, or security is concurrently granted or
other credit support concurrently provided, on the same terms, ratably to each
Purchaser and each holder of a Note even if such Purchaser or holder did not
consent to such waiver or amendment.

 

-36-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to (i) the Issuer or (ii) any Subsidiary or
any other Affiliate in connection with such consent shall be void and of no
force or effect except solely as to such holder, and any amendments effected or
waivers granted or to be effected or granted that would not have been or would
not be so effected or granted but for such consent (and the consents of all
other holders of Notes that were acquired under the same or similar conditions)
shall be void and of no force or effect except solely as to such holder.

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or any Subsidiary Guaranty applies equally to all
Purchaser and holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Issuer without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Issuer and any Purchaser or holder of
a Note and no delay in exercising any rights hereunder or under any Note or
Subsidiary Guaranty shall operate as a waiver of any rights of any Purchaser or
holder of such Note.

Section 17.4. Notes Held by Issuer, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, any Subsidiary Guaranty or the
Notes, or have directed the taking of any action provided herein or in any
Subsidiary Guaranty or the Notes to be taken upon the direction of the holders
of a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Issuer or any of its
Affiliates shall be deemed not to be outstanding.

SECTION 18. NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Issuer in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Issuer in writing, or

(iii) if to the Issuer, to the Issuer at its address set forth at the beginning
hereof to the attention of Julie M. Swinehart, or at such other address as the
Issuer shall have specified to the holder of each Note in writing.

 

-37-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Issuer agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Issuer or any other holder of Notes from contesting any such reproduction to the
same extent that it could contest the original, or from introducing evidence to
demonstrate the inaccuracy of any such reproduction.

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Issuer or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Issuer or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Issuer or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Issuer (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires

 

-38-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

access to information about such Purchaser’s investment portfolio, or (viii) any
other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement or any
Subsidiary Guaranty. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
the Issuer in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Issuer
embodying this Section 20.

In the event that as a condition to receiving access to information relating to
the Issuer or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Issuer, this Section 20
shall supersede any such other confidentiality undertaking.

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Issuer, which notice shall be signed by both
such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Issuer of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

 

-39-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2. Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. Notwithstanding the foregoing, for purposes of determining compliance
with this Agreement (including, without limitation, Section 5, Section 9,
Section 10, Section 11 and the definitions related thereto, including, without
limitation, the definition of “Indebtedness”) and, for the avoidance of doubt,
for all purposes relating to covenant calculation under this Agreement, (i) any
election by the Issuer to measure any financial liability using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option, International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made and (ii) Accounting Standards Update
2016-02, Leases and all related amendments shall not be given any effect unless
and until such accounting standard and all related amendments are consistently
applied in determining compliance with, and covenant calculations under, the
Material Credit Facilities.

In the event of any other change in GAAP after the date hereof which would
affect the computation of any financial covenant, ratio or other requirements
set forth herein, then upon the request of the Issuer or the Required Holders,
the Issuer and the holders of Notes shall negotiate promptly, diligently and in
good faith in order to amend the provisions of this Agreement such that such
financial covenant, ratio or other requirement shall continue to provide
substantially the same financial tests or restrictions of the Issuer as in
effect prior to such accounting change as determined by the Required Holders in
their good faith judgment. Until such time as such amendment shall have been
executed and delivered by the Issuer and the Required Holders, (i) such
financial covenants, ratio and other requirements, and all financial statements
and other documents required to be delivered under this Agreement, shall be
calculated and reported as if such change had not occurred and (ii) the Issuer
shall provide to each holder of a Note that is an Institutional Investor
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

 

-40-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

Section 22.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.7. Jurisdiction and Process; Waiver of Jury Trial. (a) The Issuer
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement, the
Subsidiary Guaranty or the Notes. To the fullest extent permitted by applicable
law, the Issuer irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.

(b) The Issuer agrees, to the fullest extent permitted by applicable law, that a
final judgment in any suit, action or proceeding of the nature referred to in
Section 22.7(a) brought in any such court shall be conclusive and binding upon
it subject to rights of appeal, as the case may be, and may be enforced in the
courts of the United States of America or the State of New York (or any other
courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.

(c) The Issuer consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Issuer agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(d) Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Issuer in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

 

-41-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

(e) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

*   *   *   *   *

 

-42-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Issuer, whereupon this
Agreement shall become a binding agreement between you and the Issuer.

 

Very truly yours,

RETAIL PROPERTIES OF AMERICA, INC.,

      a Maryland corporation

By  

/s/ Julie M. Swinehart

  Name: Julie M. Swinehart  

Title: Executive Vice President, Chief

Financial Officer and Treasurer

 



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

GENWORTH LIFE INSURANCE COMPANY By  

/s/ Stuart Shepetin

  Name:   Stuart Shepetin   Title:   Investment Officer

 



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA By  

/s/ Amy Carroll

  Name:   Amy Carroll   Title:   Senior Director THE GUARDIAN INSURANCE &
ANNUITY COMPANY, INC. By  

/s/ Amy Carroll

  Name:   Amy Carroll   Title:   Senior Director BERKSHIRE LIFE INSURANCE
COMPANY OF AMERICA By  

/s/ Amy Carroll

  Name:   Amy Carroll   Title:   Senior Director

 



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

CONTINENTAL CASUALTY COMPANY By  

/s/ Amy C. Adams

  Name:   Amy C. Adams   Title:   Senior Vice President and Treasurer

Approved by

Law Dept.

By: /s/ LG                

Date: 4-2-19

 



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

MODERN WOODMEN OF AMERICA By  

/s/ Douglas A. Pannier

  Name:   Douglas A. Pannier   Title:   Group Head—Private Placements By  

/s/ Brett M. Van

  Name:   Brett M. Van   Title:   Treasurer & Chief Investment Officer

 



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

PENN MUTUAL LIFE INSURANCE COMPANY By:   Penn Mutual Asset Management, LLC By  

/s/ Greg Zappin

  Name:   Greg Zappin   Title:   Managing Director

 



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By  

/s/ David Quackenbush

         Vice President PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY By:
  PGIM, Inc. (as Investment Manager) By  

/s/ David Quackenbush

         Vice President THE GIBRALTAR LIFE INSURANCE CO., LTD. By:   Prudential
Investment Management Japan Co., Ltd. (as Investment Manager) By:   PGIM, Inc.
(as Sub-Adviser) By  

/s/ David Quackenbush

         Vice President BCBSM, INC. DBA BLUE CROSS AND BLUE SHIELD OF MINNESOTA
By:   Prudential Private Placement Investors, L.P. (as Investment Advisor) By:  
Prudential Private Placement Investors, Inc. (as its General Partner) By  

/s/ David Quackenbush

         Vice President

 



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

ALLIANCE UNITED INSURANCE COMPANY

CATHOLIC UNITED FINANCIAL

DELTA DENTAL OF MINNESOTA

MINNESOTA LIFE INSURANCE COMPANY

SECURIAN LIFE INSURANCE COMPANY

UNITEDHEALTHCARE INSURANCE COMPANY

By:   Securian Asset Management, Inc. By  

/s/ Merlin L. Erickson

  Name:   Merlin L. Erickson   Title:   Vice President

 



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY By  

/s/ David Divine

  Name:   David Divine   Title:   Senior Portfolio Manager

 



--------------------------------------------------------------------------------

Retail Properties of America, Inc.    Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

STATE OF WISCONSIN INVESTMENT BOARD By  

/s/ Christopher P. Prestigiacomo

  Name:   Christopher P. Prestigiacomo   Title:   Portfolio Manager

 



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Adjusted EBITDA” means, as of any date, the Consolidated Net Income for the
most recent four (4) full fiscal quarters of the Issuer for which financial
results have been reported, as adjusted, without duplication, by (i) deducting
therefrom any income attributable to Excluded Tenants; (ii) adding or deducting
for, as appropriate, any adjustment made under GAAP for straight lining of
rents, gains or losses from sales of assets, extraordinary items, impairment and
other non-cash charges, depreciation, amortization, interest expenses, taxes and
the Consolidated Group Pro Rata Share of interest, taxes, depreciation and
amortization in Investment Affiliates; (iii) deducting therefrom the Capital
Expenditure Reserve Deduction for such period and (iv) adding back all master
lease income (not to exceed 5% of Consolidated Net Income).

“Adjusted Unencumbered Pool NOI” means, as of any date, the then-current
Unencumbered Pool Property NOI less the Capital Expenditure Reserve Deduction
for the then-current Unencumbered Pool Properties.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Issuer, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting
equity interests of the Issuer or any Subsidiary or any Person of which the
Issuer and its Subsidiaries beneficially own or hold, in the aggregate, directly
or indirectly, 10% or more of any class of voting equity interests. As used in
this definition, “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Issuer.

“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

SCHEDULE A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.

“Capital Expenditure Reserve Deduction” means, with respect to any group of
Projects as of any date, the sum of (a) $0.15 per annum per gross leaseable
square foot of such Projects, times either (A) in the case of calculation of
Adjusted EBITDA, as to each such type of Project, the weighted average square
footage of such Projects owned by the Consolidated Group at any time during the
most recent four (4) fiscal quarters of Issuer for which financial results have
been reported or (B) in the case of the calculation of Adjusted Unencumbered
Pool NOI, as to each such Project, the square footage of such type of Projects
included in the Unencumbered Pool as of such date.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

“Capitalization Rate” shall have the meaning ascribed to such term in the
Primary Credit Facility from time to time, and, if for any reason no Primary
Credit Facility then exists or such term is no longer used therein, the
Capitalization Rate most recently in effect. Notwithstanding the foregoing, in
no event shall the “Capitalization Rate” at any time be less than 6.25%.

“Capitalized Lease” of a Person means any lease of property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentally
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (b) Dollar denominated time and demand deposits
and certificates of deposit of (i) any holder of Notes or any of its Affiliates;
(ii) any domestic commercial bank having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short-term commercial paper rating from S&P
is at least A-2 or the equivalent thereof or from Moody’s is at least P-2 or the
equivalent thereof (any such

 

A-2



--------------------------------------------------------------------------------

bank being an “Approved Bank”), in each case with maturities of not more than
two (2) years from the date of acquisition, (c) commercial paper and variable or
fixed rate notes issued by any Approved Bank (or by the parent company thereof)
or any variable rate notes issued by, or guaranteed by, any domestic corporation
rated A-2 (or the equivalent thereof) or better by S&P or P-2 (or the equivalent
thereof) or better by Moody’s and maturing within one (1) year of the date of
acquisition, (d) repurchase agreements with a bank or trust company or
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States of America
in which an Issuer or its Subsidiaries shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations and (e) Investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to investments of the character described in the foregoing
subdivisions (a) through (d).

“Change in Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of Capital Stock
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of the Issuer.

“Change in Control Notice” is defined in Section 8.8.

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Confidential Information” is defined in Section 20.

“Consolidated Group” means the Issuer and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.

“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the greater of (i) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Group in the aggregate and (ii) the
percentage of the total book value of such Investment Affiliate that would be
received by the Consolidated Group in the aggregate, upon liquidation of such
Investment Affiliate, after repayment in full of all Indebtedness of such
Investment Affiliate.

 

A-3



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period without duplication, the
sum of (a) the amount of interest expense, determined in accordance with GAAP,
of the Consolidated Group for such period attributable to Consolidated
Outstanding Indebtedness during such period (excluding prepayment penalties and
costs associated with early extinguishment of debt, to the extent constituting
interest expense in accordance with GAAP) plus (b) the applicable Consolidated
Group Pro Rata Share of any interest expense, determined in accordance with
GAAP, of each Investment Affiliate, for such period, whether recourse or
non-recourse.

“Consolidated Net Income” means, for any period, consolidated net income (or
loss) of the Consolidated Group for such period determined on a consolidated
basis in accordance with GAAP.

“Consolidated NOI” means, as of any date, for any entity or group of entities
without duplication, the aggregate Net Operating Income for the most recent four
(4) fiscal quarters for which financial results have been reported from all
Projects owned by such entity or group of entities as of the end of such period
of four (4) fiscal quarters.

“Consolidated Outstanding Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis in accordance with
GAAP (whether recourse or non-recourse), plus, without duplication, (b) the
applicable Consolidated Group Pro Rata Share of any Indebtedness of each
Investment Affiliate other than Indebtedness of such Investment Affiliate to a
member of the Consolidated Group.

“Construction in Progress” means, as of any date, the book value of any Projects
then under development, provided that a Project shall no longer be included in
Construction in Progress and shall be valued based on its Net Operating Income
upon the earlier of (i) the first anniversary after substantial completion
(which shall mean the receipt of a temporary certificate of occupancy or a final
certificate of occupancy) of such Project and (ii) the last day of the first
full fiscal quarter in which the Net Operating Income attributable to such
Project for such fiscal quarter multiplied by four (4) and then divided by the
Capitalization Rate exceeds the book value of such Project.

“Controlled Entity” means (i) any of the Subsidiaries of the Issuer and any of
their or the Issuer’s respective Controlled Affiliates and (ii) if the Issuer
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single purposes entity covenants, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate guaranty or indemnification agreements in non-recourse
financing of Real Property.

 

A-4



--------------------------------------------------------------------------------

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest that is the greater of (i) 2.00% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.00% over the rate of interest publicly announced by Bank of
America, N.A. in New York, New York as its “base” or “prime” rate.

“Disclosure Documents” is defined in Section 5.3.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Issuer under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Excluded Tenants” means, as of any date, any tenant leasing more than 15,000
square feet of gross leaseable area at one of the Projects pursuant to a lease
that has more than twelve (12) months remaining on its then applicable term,
that, either (a) is subject to a voluntary or involuntary petition for relief
under any federal or state bankruptcy codes or insolvency law unless either
(x) such lease is assumed in bankruptcy by or on behalf of such tenant or
(y) all or a material portion of the gross leasable area that is the subject of
such lease, is then also the subject of a new or replacement lease with a tenant
that intends to take occupancy of the applicable space when available or (b) is
not operating its business in its demised premises at such Project unless such
non-operating tenant is, or such non-operating tenant’s lease obligations are
guaranteed by an entity whose then current long-term, unsecured debt obligations
are rated BBB-or above by S&P and Baa3 or above by Moody’s.

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.

 

A-5



--------------------------------------------------------------------------------

“Financeable Ground Lease” means, a ground lease reasonably satisfactory to the
administrative agent on behalf of the lenders under the Primary Credit Facility,
which must provide customary protections for a potential leasehold mortgagee
(“Mortgagee”) such as (i) a remaining term, including any optional extension
terms exercisable unilaterally by the tenant, of no less than 25 years, (ii) a
provision that the ground lease will not be terminated until the Mortgagee has
received notice of a default, has had a reasonable opportunity to cure and has
failed to do so, (iii) provision for a new lease to the Mortgagee as tenant on
the same terms if the ground lease is terminated for any reason,
(iv) transferability of the tenant’s interest under the ground lease by the
Mortgagee without any requirement for consent of the ground lessor unless based
on delivery of customary assignment and assumption agreements from the
transferor and transferee, (v) the ability of the tenant to mortgage tenant’s
interest under the ground lease without any requirement for consent of the
ground lessor and (vi) provisions that the tenant under the ground lease (or the
leasehold mortgagee) has customary protections with respect to the application
of insurance proceeds or condemnation awards attributable to the tenant’s
interest under the ground lease and related improvements.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.

“First Mortgage Receivable” means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage, deed to secure
debt or deed of trust on commercial real estate and which has been designated by
the Issuer as a “First Mortgage Receivable” in its most recent compliance
certificate delivered pursuant to Section 7.2.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 7.1.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any state or other political subdivision
thereof, or

(ii) any other jurisdiction in which the Issuer or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Issuer or any Subsidiary, or

 

A-6



--------------------------------------------------------------------------------

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or guarantees by the Issuer of liabilities under any interest rate lock
agreement utilized to facilitate Secured Indebtedness of another member of the
Consolidated Group or an Investment Affiliate. The amount of any Guarantee
Obligation of any guaranteeing Person shall be deemed to be the maximum stated
amount of the primary obligation relating to such Guarantee Obligation (or, if
less, the maximum stated liability set forth in the instrument embodying such
Guarantee Obligation), provided, that in the absence of any such stated amount
or stated liability, or if such liability is conditioned upon the taking of
certain actions or the occurrence of certain conditions beyond non-payment or
non-performance by the primary obligor, such as liability under non-recourse
carveout guaranties, the amount of such Guarantee Obligation shall be such
guaranteeing Person’s reasonably anticipated liability in respect thereof as
determined by the Issuer in good faith with respect to any such Guarantee
Obligations of the Consolidated Group.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

A-7



--------------------------------------------------------------------------------

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Issuer pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Immaterial Subsidiary” means the Subsidiaries listed on Schedule S-1 hereto.

“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), in each case evidenced by a
binding agreement (excluding premiums or discounts on debt required to be
recognized under GAAP), (c) any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument, (d) all Capitalized
Lease Obligations, (e) all obligations of such Person in respect of acceptances
issued or created for the account of such Person, (f) all Guarantee Obligations
of such Person (excluding in any calculation of consolidated Indebtedness of the
Consolidated Group, Guarantee Obligations of any member of the Consolidated
Group in respect of primary obligations of any other member of the Consolidated
Group), (g) all reimbursement obligations of such Person for letters of credit
and other contingent liabilities, (h) any Net Mark-to-Market Exposure, (i) all
liabilities secured by a Lien (other than Liens for taxes not yet due and
payable) on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof and (j) all
obligations of such Person in respect of any transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the consolidated balance sheet of such Person.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Interest Coverage Ratio” means, as of the last day of any fiscal quarter, the
quotient (expressed as a percentage) of (a) Adjusted EBITDA, divided by
(b) Consolidated Interest Expense for the most recent four (4) fiscal quarters
for which financial results of the Issuer have been reported.

“Investment” of a Person means any property owned by such Person, including
without limitation, any loan, advance (other than commission, travel and similar
advances to officers and employees made in the ordinary course of business),
extension of credit (other than accounts receivable arising in the ordinary
course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

 

A-8



--------------------------------------------------------------------------------

“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has made an Investment and whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group.

“Issuer” means Retail Properties of America, Inc., a Maryland corporation or any
successor that becomes such as prescribed in Section 10.2.

“Leverage Ratio” means Consolidated Outstanding Indebtedness divided by Total
Asset Value, expressed as a percentage.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Make-Whole Amount” is defined in Section 8.6.

“Management Fees” means, with respect to each Project for any period, an amount
equal to the greater of (i) actual management fees payable with respect thereto
and (ii) three percent (3%) per annum on the aggregate base rent and percentage
rent due and payable under leases at such Project.

“Marketable Securities” means Investments in Capital Stock or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Issuer and its
Subsidiaries taken as a whole.

“Material Acquisition” means any acquisition by the Issuer or any Subsidiary in
which the assets acquired exceed 10.0% of the consolidated total assets of the
Issuer and its Subsidiaries determined under GAAP as of the last day of the most
recently ending fiscal quarter of the Issuer for which financial statements are
publicly available.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or properties of the Issuer and its Subsidiaries taken as a
whole, (b) the ability of the Issuer and the Subsidiary Guarantors, taken as a
whole, to perform their obligations under this Agreement, the Subsidiary
Guaranty and the Notes, or (c) the validity or enforceability of this Agreement,
the Subsidiary Guaranty or the Notes. A material adverse effect on the validity
or enforceability of the Subsidiary Guaranty solely with respect to one or more
Subsidiary Guarantors that do not, individually or collectively, constitute
Material Subsidiaries shall not be a Material Adverse Effect hereunder, except
to the extent the same would result in a Material Adverse Effect pursuant to
either clause (b) or (c) above.

 

A-9



--------------------------------------------------------------------------------

“Material Credit Facility” is defined in Section 9.7.

“Material Subsidiary” means, at any time of determination, (a) any individual
Subsidiary to which more than $150,000,000 of then-current Total Asset Value is
directly or indirectly attributable and (b) each Subsidiary in a group of
Subsidiaries (the “Group”) to which more than $150,000,000 of then-current Total
Asset Value is directly attributable on a collective basis to such Group, but
only as and to the extent that there is a material adverse effect on the
validity or enforceability of the Subsidiary Guaranty with respect to all
Subsidiaries in such Group.

“Maturity Date” is defined in the first paragraph of each Note.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Most Favored Lender Notice” is defined in Section 9.10(c).

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than as provided in the Primary Credit
Facility, this Agreement, the Notes or any Subsidiary Guaranty (each as amended
or modified from time to time)) which prohibits or purports to prohibit the
creation or assumption of any Lien on such asset as security for Indebtedness of
the Person owning such asset or any other Person; provided, however, that an
agreement that conditions a Person’s ability to encumber its assets upon the
maintenance of one or more specified ratios that limit such Person’s ability to
encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, shall not constitute a Negative
Pledge.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions or any other
Financial Contract. “Unrealized losses” means the fair market value of the cost
to such Person of replacing such Rate Management Transaction or other Financial
Contract as of the date of determination (assuming the Rate Management
Transaction or other Financial Contract were to be terminated as of that date),
and “unrealized profits” means the fair market value of the gain to such Person
of replacing such Rate Management Transaction or other Financial Contract as of
the date of determination (assuming such Rate Management Transaction or other
Financial Contract were to be terminated as of that date).

 

A-10



--------------------------------------------------------------------------------

“Net Operating Income” means, with respect to any Project for any period,
“property rental and other income” (as determined by GAAP) attributable to such
Project accruing for such period, without regard for straight-lining of rents or
any amortization related to above-market or below-market leases, plus all master
lease income (not to exceed to 5% of Net Operating Income), minus the amount of
all expenses (as determined in accordance with GAAP) incurred in connection with
and directly attributable to the ownership and operation of such Project for
such period, including, without limitation, Management Fees and amounts accrued
for the payment of real estate taxes and insurance premiums, but excluding any
general and administrative expenses related to the operation of the Issuer, any
interest expense, or other debt service charges, impairment charges, the effects
of straight-lining of ground lease rent, bad debt expenses related to the
straight-lining of rents and any other non-cash charges such as depreciation or
amortization of financing costs.

“Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which the Issuer does not have any personal
liability (other than for Customary Recourse Exceptions) or, if such Person is
the Issuer, in which recourse of the applicable holder of such Indebtedness for
non-payment is limited to such holder’s Liens on a particular asset or group of
assets (other than for Customary Recourse Exceptions). For the avoidance of
doubt, if any Indebtedness is partially guaranteed by the Issuer, then the
portion of such Indebtedness that is not so guaranteed shall still be
Non-Recourse Indebtedness if it otherwise satisfies the requirements in this
definition.

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Issuer or
any Subsidiary primarily for the benefit of employees of the Issuer or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

“Notes” is defined in Section 1.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Issuer whose responsibilities extend to the subject
matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

A-11



--------------------------------------------------------------------------------

“Permitted Liens” means:

(i) Liens for taxes, assessments or governmental charges or levies on its
property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books, or which are on a Project whose contribution to Total Asset Value is
either less than the outstanding principal balance of Secured Indebtedness
encumbering such Project or does not exceed such principal balance by more than
five percent (5%);

(ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on their books;

(iii) Liens arising out of pledges or deposits under workers’ compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

(iv) Easements, restrictions and such other encumbrances or charges against real
property as are of a nature generally existing with respect to properties of a
similar character and which do not in any material way adversely affect the
marketability of the same or adversely interfere with the use thereof in the
business of the Issuer or its Subsidiaries;

(v) Liens other than Liens described in subsections (i) through (iv) above
arising in connection with any Indebtedness permitted hereunder to the extent
such Liens will not result in a Default or Event of Default in any of Issuer’s
covenants herein; and

(vi) Liens permitted by Section 10.5.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Issuer or
any ERISA Affiliate or with respect to which the Issuer or any ERISA Affiliate
may have any liability.

“Primary Credit Facility” means the Fifth Amended and Restated Credit Agreement
dated as of April 23, 2018 among the Issuer and KeyBank National Association as
administrative agent and the other lenders party thereto, including any
renewals, extensions, amendments, restatements, replacements or refinancing
thereof (whether such renewal, extension, amendment, restatement, replacement or
refinancing of such agreement is entered into substantially concurrently with
the termination of the existing agreement or at any time before or after if no
new agreement is then substantially concurrently entered into).

 

A-12



--------------------------------------------------------------------------------

“Project” means any real estate asset located in the United States owned by the
Issuer or any of its Subsidiaries or any Investment Affiliate, and operated or
intended to be operated primarily as a retail property, an office property, an
industrial property or a mixed use property. For purposes of this Agreement, if
only a portion of such a real estate asset is then the subject of a material
redevelopment, the Issuer may, subject to the reasonable approval of the
Required Holders, elect to treat such portion as a Project separate and distinct
from the remaining portion of such real estate asset.

“property” or “properties” of a Person means, unless otherwise specifically
limited, real or personal property of any kind, tangible or intangible, choate
or inchoate.

“PTE” is defined in Section 6.2(a).

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Issuer and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“QPAM Exemption” is defined in Section 6.2(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

“Qualifying Unencumbered Pool Property” means any Project which, as of any date
of determination, (a) is located in the United States; (b) is wholly owned by
the Issuer or a Wholly-Owned Subsidiary in fee simple or leased, as lessee, by
the Issuer or a Wholly-Owned Subsidiaries under the terms of a Financeable
Ground Lease; (c) is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the profitable operation of such Project;
and (d) is not, nor is any direct or indirect interest of the Issuer or any
Subsidiary therein, subject to any Lien other than Permitted Liens set forth in
clauses (i) through (iv) of the definition thereof or to any Negative Pledge
(other than Negative Pledges permitted under clause (ii) of Section 6.25 of the
Primary Credit Facility). No asset shall be deemed to be unencumbered unless
both such asset and all Capital Stock of the Subsidiary owning such asset is
unencumbered. Nothing in this Agreement shall prohibit a Subsidiary from having
other Unsecured Indebtedness or unsecured Guarantee Obligations and the
existence of such Unsecured Indebtedness or unsecured Guarantee Obligations
shall not prevent any Project owned by such Subsidiary from qualifying as a
Qualifying Unencumbered Pool Property

 

A-13



--------------------------------------------------------------------------------

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Issuer which is a
rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

“Recourse Indebtedness” means any Indebtedness of the Issuer or any other member
of the Consolidated Group with respect to which the liability of the obligor is
not limited to the obligor’s interest in specified assets securing such
Indebtedness, other than with respect to customary limited exceptions for
certain acts or types of liability such as environmental liability, fraud and
other customary nonrecourse carveouts unless they are judicially determined to
be triggered and then only to the extent of such determination.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means at any time (a) prior to the Closing, the Purchasers
and (b) on or after the Closing, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Issuer or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Issuer, as the case may be, with responsibility for the administration of
the relevant portion of this Agreement.

“S&P” means Standard & Poor’s Ratings Group and its successors.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Secured Indebtedness” means any Indebtedness of the Issuer or any other member
of the Consolidated Group which is secured by a Lien (other than Permitted Liens
set forth in clauses (i) through (iv) of the definition thereof) on a Project,
any ownership interests in any Person or any other assets which had, in the
aggregate, a value in excess of the amount of such Indebtedness at the time such
Indebtedness was incurred. Notwithstanding the foregoing, Secured Indebtedness
shall exclude Recourse Indebtedness that is secured solely by ownership
interests in another Person that owns a Project which is encumbered by a
mortgage securing Indebtedness.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

 

A-14



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer or treasurer of the Issuer.

“Single Tenant Project” means any Project that is leased (or is being
constructed to be leased) to a single tenant.

“Source” is defined in Section 6.2.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, joint venture or similar
business organization more than 50% of the ownership interests having ordinary
voting power of which shall at the time be so owned or controlled. Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of the Issuer.

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty, unless released pursuant to the terms of Section 9.7.

“Subsidiary Guaranty” is defined in Section 9.7(a).

“Substitute Purchaser” is defined in Section 21.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Total Asset Value” means, as of any date, (i) (A) the Consolidated NOI
attributable to Projects owned by the Issuer or a member of the Consolidated
Group (excluding 100% of the Consolidated NOI attributable to Projects not owned
for at least four (4) full fiscal quarters as of the end of the fiscal quarter
for which Consolidated NOI is calculated, and provided that the contribution to
Consolidated NOI on account of any Project shall not in any event be a negative
number) divided by (B) the Capitalization Rate, plus (ii) 100% of the price paid
for any such Projects first acquired by the Issuer or a member of the
Consolidated Group during such four (4) full fiscal quarter period, plus
(iii) cash, Cash Equivalents and Marketable Securities owned by the Consolidated
Group as of the end of such fiscal quarter, plus (iv) the Consolidated Group Pro
Rata Share of (A) Consolidated NOI attributable to Projects owned by Investment
Affiliates (excluding Consolidated NOI attributable to Projects not owned for
the entire four (4) full fiscal quarters on which Consolidated NOI is
calculated, and provided that the contribution to

 

A-15



--------------------------------------------------------------------------------

Consolidated NOI on account of any Project shall not in any event be a negative
number) divided by (B) the Capitalization Rate, plus (v) the Consolidated Group
Pro Rata Share of the price paid for such Projects first acquired by an
Investment Affiliate during such four (4) full fiscal quarters, plus
(vi) Construction in Progress at book value, plus (vii) First Mortgage
Receivables owned by the Consolidated Group (at the lower of book value or
market value), plus (viii) Unimproved Land at book value. To the extent the
amount of Total Asset Value attributable to Unimproved Land, Investments in
Investment Affiliates, Construction in Progress, First Mortgage Receivables and
Marketable Securities would exceed 25% of Total Asset Value, such excess shall
be excluded from Total Asset Value; provided, however that to the extent the
amount of Total Asset Value attributable to (v) Unimproved Land exceeds 5% of
the Total Asset Value, (w) Investment Affiliates exceeds 15% of the Total Asset
Value, (x) Construction in Progress exceeds 10% of the Total Asset Value,
(y) First Mortgage Receivables exceeds 5% of the Total Asset Value or
(z) Marketable Securities exceed 5% of Total Asset Value, such excess shall be
excluded from Total Asset Value.

“2014 Note Purchase Agreement” means that certain Note Purchase Agreement dated
as of May 16, 2014 between the Issuer and the Purchaser (as defined therein),
including any renewals, extensions, amendments, restatements, replacements or
refinancings thereof (whether such renewal, extension, amendment, restatement,
replacement or refinancing of such agreement is entered into substantially
concurrently with the termination of the existing agreement or at any time
before or after if no new agreement is then substantially concurrently entered
into).

“2016 Note Purchase Agreement” means that certain Note Purchase Agreement dated
as of September 30, 2016 between the Issuer and the Purchaser (as defined
therein), including any renewals, extensions, amendments, restatements,
replacements or refinancings thereof (whether such renewal, extension,
amendment, restatement, replacement or refinancing of such agreement is entered
into substantially concurrently with the termination of the existing agreement
or at any time before or after if no new agreement is then substantially
concurrently entered into).

“Unencumbered Leverage Ratio” means, as of any date, the then-current Unsecured
Indebtedness of the Consolidated Group (excluding in any calculation of
Unsecured Indebtedness, Guarantee Obligations of any member of the Consolidated
Group in respect of primary obligations of any other member of the Consolidated
Group) divided by the then current Unencumbered Pool Value.

“Unencumbered Pool” means as of any date, all then-current Unencumbered Pool
Properties.

“Unencumbered Pool Property” means, as of any date, any Project which is a
Qualifying Unencumbered Pool Property as of such date.

“Unencumbered Pool Property NOI” means, as of any date, the aggregate Net
Operating Income for the most recent four (4) fiscal quarters for which
financial results have been reported attributable to Unencumbered Pool
Properties as of such date.

 

A-16



--------------------------------------------------------------------------------

“Unencumbered Pool Value” means, as of any date, the sum of (a)(i) the aggregate
Adjusted Unencumbered Pool NOI attributable to all Unencumbered Pool Properties
which have been owned by the Issuer or a Subsidiary for the most recent four
(4) full fiscal quarters for which financial results of Issuer have been
reported (provided that the contribution to Adjusted Unencumbered Pool NOI on
account of any Unencumbered Pool Property shall not in any event be a negative
number) divided by (ii) the Capitalization Rate plus (b) the aggregate
acquisition cost of all Unencumbered Pool Properties which have not been so
owned by a Subsidiary for such period of four (4) consecutive entire fiscal
quarters, plus (c) unencumbered Unimproved Land and Construction in Progress,
both at book value. For purposes of this definition, to the extent (i) the value
attributable to Unimproved Land and any other land not included in Unimproved
Land and Construction in Progress, would exceed 10% of the Unencumbered Pool
Value, (ii) the value attributable to any one (1) Unencumbered Pool Property
would exceed 15% of the Unencumbered Pool Value, (iii) the aggregate value
attributable to those Single Tenant Projects which are leased to the same tenant
(or Affiliates of the same tenant), would exceed 15% of the Unencumbered Pool
Value; (iv) the aggregate value attributable to all Single Tenant Projects where
the remaining unexpired term of the lease of such Single Tenant Project to the
tenant of such Single Tenant Project (without giving effect to any unexercised
options of such tenant to extend the term of such lease) is less than five
(5) years, would exceed 15% of the Unencumbered Pool Value, or (v) the aggregate
value attributable to Unencumbered Pool Properties which are occupied pursuant
to Financeable Ground Leases would exceed 20% of Unencumbered Pool Value, each
such excess amount, without duplication, shall be excluded from Unencumbered
Pool Value.

“Unimproved Land” means, as of any date, any land which (i) is not appropriately
zoned for retail development, (ii) does not have access to all necessary
utilities or (iii) does not have access to publicly dedicated streets, unless
such land has been designated in writing by the Issuer in a certificate
delivered to the holders as land that is reasonably expected to satisfy all such
criteria within twelve (12) months after such date. For purposes of
clarification, if any, such land shall be deemed to be included in Construction
in Progress as of such date of designation and from and after such date shall
not be considered Unimproved Land.

“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.

“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person for borrowed money that does not constitute Secured Indebtedness.

“Unsecured Interest Expense” means, for any period, all Consolidated Interest
Expense for such period attributable to Unsecured Indebtedness.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

A-17



--------------------------------------------------------------------------------

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
beneficial ownership of which shall at the time be owned or controlled, directly
or indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person, or (ii) any partnership, limited liability company, association, joint
venture or similar business organization 100% of the beneficial ownership of
which shall at the time be so owned or controlled.

 

 

A-18



--------------------------------------------------------------------------------

[FORM OF NOTE]

RETAIL PROPERTIES OF AMERICA, INC.

4.82% SENIOR NOTE DUE JUNE 28, 2029

 

No. [        ]    [Date] $[            ]    PPN 76131V B@1

FOR VALUE RECEIVED, the undersigned, RETAIL PROPERTIES OF AMERICA, INC. (herein
called the “Issuer”), a corporation organized and existing under the laws of the
State of Maryland, hereby promises to pay to [                    ], or
registered assigns, the principal sum of [                            ] DOLLARS
(or so much thereof as shall not have been prepaid) on June 28, 2029 (the
“Maturity Date”), with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 4.82% per
annum from the date hereof, payable semiannually, on the 28th day of June and
December in each year, commencing with the June 28th or December 28th next
succeeding the date hereof, and on the Maturity Date, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law,
(x) on any overdue payment of interest and (y) during the continuance of an
Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 6.82% or (ii) 2.00% over the rate of interest publicly announced by Bank of
America, N.A. from time to time in New York, New York as its “base” or “prime”
rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. in New York, New York or at such other place as the Issuer
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.

This Note is issued pursuant to the Note Purchase Agreement, dated as of
April 5, 2019 (as from time to time amended, the “Note Purchase Agreement”),
between the Issuer and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

SCHEDULE 1

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuer
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Issuer
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

RETAIL PROPERTIES OF AMERICA, INC. By  

 

  [Title]

 

Schedule 1-2



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE ISSUER

Matters To Be Covered in

Opinion of Special Counsel to the Issuer

1. Each of the Issuer and its Subsidiary Guarantors validly existing and having
requisite corporate power and authority to issue and sell the Notes and to
execute and deliver the documents.

2. Due authorization and execution of the documents and such documents being
legal, valid, binding and enforceable in accordance with their terms, subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws of general application affecting the rights
and remedies of creditors and to general principles of equity.

3. Execution, delivery and performance of documents not conflicting with charter
documents, New York or federal laws or certain other specified material
agreements.

4. All New York and federal governmental consents required to issue and sell the
Notes and to execute and deliver the documents having been obtained.

5. Counsel is not representing the Issuer in any litigation questioning validity
of documents.

6. The Notes not requiring registration under the Securities Act of 1933, as
amended; no need to qualify an indenture under the Trust Indenture Act of 1939,
as amended.

7. No violation of Regulations T, U or X of the Federal Reserve Board.

8. Issuer not an “investment company”, or a company “controlled” by an
“investment company”, under the Investment Company Act of 1940, as amended.

SCHEDULE 4.4(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS

[To Be Provided on a Case by Case Basis]

SCHEDULE 4.4(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

DISCLOSURE MATERIALS

None.

SCHEDULE 5.3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SUBSIDIARIES OF THE ISSUER AND OWNERSHIP OF SUBSIDIARY STOCK

RETAIL PROPERTIES OF AMERICA, INC. OWNERSHIP PERCENTAGE – 100%

 

ENTITY    FORMATION 3503 RP Acworth Stilesboro, L.L.C.    Delaware 3503 RP
Ashburn Loudoun Apartments, L.L.C.    Delaware 3503 RP Ashburn Loudoun Uptown,
L.L.C.    Delaware 3503 RP Avondale McDowell, L.L.C.    Delaware 3503 RP
Bethlehem Saucon Valley Beneficiary, L.L.C.    Delaware 3503 RP Cedar Hill
Pleasant Run GP, L.L.C.    Delaware 3503 RP Cedar Hill Pleasant Run LP, L.L.C.
   Delaware 3503 RP Charleston North Rivers, L.L.C.    Delaware 3503 RP Columbia
Broad River, L.L.C.    Delaware 3503 RP Coppell Town GP, L.L.C.    Delaware 3503
RP Coppell Town LP, L.L.C.    Delaware 3503 RP Coram Plaza, L.L.C.    Delaware
3503 RP Covington Newton Crossroads, L.L.C.    Delaware 3503 RP Cranberry
Beneficiary, L.L.C.    Delaware 3503 RP Crossville Main, L.L.C.    Delaware 3503
RP Cumming Green’s Corner, L.L.C.    Delaware 3503 RP Cuyahoga Falls, L.L.C.   
Delaware 3503 RP Dallas Paradise, L.L.C.    Delaware 3503 RP Denton Crossing GP,
L.L.C.    Delaware 3503 RP Denton Crossing LP, L.L.C.    Delaware 3503 RP
Duncansville Holliday Beneficiary, L.L.C.    Delaware 3503 RP Evans, L.L.C.   
Delaware 3503 RP Fresno Blackstone Avenue, L.L.C.    Delaware 3503 RP Fullerton
Metrocenter, L.L.C.    Delaware 3503 RP Gurnee, L.L.C.    Delaware 3503 RP
Hickory-Catawba, L.L.C.    Delaware 3503 RP High Ridge, L.L.C.    Delaware 3503
RP Irmo Station, L.L.C.    Delaware 3503 RP Lake Mary, L.L.C.    Delaware 3503
RP Lawrenceville Simonton, L.L.C.    Delaware 3503 RP Longmont Fox Creek, L.L.C.
   Delaware 3503 RP Marysville, L.L.C.    Delaware 3503 RP Memphis Winchester,
L.L.C.    Delaware 3503 RP Miami 19th Street, L.L.C.    Delaware 3503 RP
Middletown Brown’s Lane, L.L.C.    Delaware 3503 RP New Hyde Park Marcus, L.L.C.
   Delaware 3503 RP Ontario 4th Street, L.L.C.    Delaware 3503 RP Panama City,
L.L.C.    Delaware

 

SCHEDULE 5.4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

RETAIL PROPERTIES OF AMERICA, INC. OWNERSHIP PERCENTAGE – 100%

 

ENTITY    FORMATION 3503 RP Pawtucket Boulevard, L.L.C.    Delaware 3503 RP
Pawtucket Cottage, L.L.C.    Delaware 3503 RP Phoenix, L.L.C.    Delaware 3503
RP Placentia, L.L.C.    Delaware 3503 RP Plano Acquisitions, L.L.C.    Delaware
3503 RP Plano Investments, L.L.C.    Delaware 3503 RP Renton North Benson,
L.L.C.    Delaware 3503 RP Spokane Northpointe, L.L.C.    Delaware 3503 RP Stony
Creek, L.L.C.    Delaware 3503 RP Summerville Azalea Square, L.L.C.    Delaware
3503 RP Temecula Commons, L.L.C.    Delaware 3503 RP Waco Central GP, L.L.C.   
Delaware 3503 RP Waco Central LP, L.L.C.    Delaware 3503 RP Wesley Chapel
Northwoods, L.L.C.    Delaware 3503 RP Wilmette Plaza Del Lago, L.L.C.   
Delaware 3503 RP Woodridge Seven Bridges, L.L.C.    Delaware Bel Air Square LLC
   Maryland Capital Centre LLC    Maryland Centre at Laurel, LLC    Maryland
Colesville One, LLC    Maryland Denville Union Hill, L.L.C.    Delaware Gateway
Village LLC    Maryland Inland Southeast New Britain, L.L.C.    Delaware Inland
Western Birmingham Edgemont, L.L.C.    Delaware Inland Western Chicago Ashland
I, L.L.C.    Delaware Inland Western Chicago Ashland, L.L.C.    Delaware Inland
Western Easton Forks Town DST    Delaware Inland Western Gainesville Village,
L.L.C.    Delaware Inland Western Glendale Outlot D, L.L.C.    Delaware Inland
Western Glendale Peoria II, L.L.C.    Delaware Inland Western Glendale, L.L.C.
   Delaware Inland Western Greensburg Commons, L.L.C.    Delaware Inland Western
Greer Wade Hampton, L.L.C.    Delaware Inland Western Kill Devil Hills Croatan,
L.L.C.    Delaware Inland Western Lansing Eastwood (Tenant), L.L.C.    Delaware
Inland Western Orange 440 Boston, L.L.C.    Delaware Inland Western Mt. Pleasant
Park West, L.L.C.    Delaware Inland Western Phenix City, L.L.C.    Delaware
Inland Western Pottstown GP, L.L.C.    Delaware Inland Western Pottstown LP DST
   Delaware

 

5.4-2



--------------------------------------------------------------------------------

RETAIL PROPERTIES OF AMERICA, INC. OWNERSHIP PERCENTAGE – 100%

 

ENTITY    FORMATION Inland Western Salt Lake City Gateway, L.L.C.    Delaware
Inland Western Seattle Northgate North, L.L.C.    Delaware Inland Western
Spartanburg SPE, L.L.C.    Delaware Inland Western Tuscaloosa University, L.L.C.
   Delaware IWR Protective Corporation    Delaware MS Inland Fund, LLC   
Delaware Reisterstown Plaza Associates, LLC    Maryland RPAI Acquisitions, Inc.
   Illinois RPAI Altamonte Springs State Road, L.L.C.    Delaware RPAI Ashburn
Loudoun, L.L.C.    Delaware RPAI Austin Mopac GP, L.L.C.    Delaware RPAI Austin
Mopac LP, L.L.C.    Delaware RPAI Bangor Broadway, L.L.C.    Delaware RPAI
Bangor Parkade, L.L.C.    Delaware RPAI Bradenton Beachway, L.L.C.    Delaware
RPAI Brooklyn Park 93rd Avenue, L.L.C.    Delaware RPAI Butler Kinnelon, L.L.C.
   Delaware RPAI Canton Paradise Outlot, L.L.C.    Delaware RPAI Canton
Paradise, L.L.C.    Delaware RPAI Capital Centre II, L.L.C.    Delaware RPAI
Cedar Park Town Center, L.L.C.    Delaware RPAI Chantilly Crossing, L.L.C.   
Delaware RPAI Chicago Ashland Land, L.L.C.    Delaware RPAI Chicago Brickyard,
L.L.C.    Delaware RPAI Clear Lake Clear Shores GP, L.L.C.    Delaware RPAI
Clear Lake Clear Shores LP, L.L.C.    Delaware RPAI College Station Gateway GP,
L.L.C.    Delaware RPAI College Station Gateway II GP, L.L.C.    Delaware RPAI
College Station Gateway II LP, L.L.C.    Delaware RPAI College Station Gateway
III, L.L.C.    Delaware RPAI College Station Gateway LP, L.L.C.    Delaware RPAI
Continental Rave Houston, L.L.C.    Delaware RPAI Cypress Mill, L.L.C.   
Delaware RPAI Darien SPE, L.L.C.    Delaware RPAI Euless GP, L.L.C.    Delaware
RPAI Euless LP, L.L.C.    Delaware RPAI Falls Church Merrifield II, L.L.C.   
Delaware RPAI Falls Church Merrifield, L.L.C.    Delaware RPAI Fordham Place
Office, L.L.C.    Delaware RPAI Fordham Place Retail, L.L.C.    Delaware

 

5.4-3



--------------------------------------------------------------------------------

RETAIL PROPERTIES OF AMERICA, INC. OWNERSHIP PERCENTAGE – 100%

 

ENTITY    FORMATION RPAI Fort Myers Page Field, L.L.C.    Delaware RPAI Frisco
Parkway GP, L.L.C.    Delaware RPAI Frisco Parkway LP, L.L.C.    Delaware RPAI
Gaithersburg Downtown Crown, L.L.C.    Delaware RPAI Galveston Galvez GP, L.L.C.
   Delaware RPAI Galveston Galvez LP, L.L.C    Delaware RPAI Georgetown Rivery
GP, L.L.C.    Delaware RPAI Georgetown Rivery LP, L.L.C.    Delaware RPAI
Grapevine GP, L.L.C.    Delaware RPAI Grapevine LP, L.L.C.    Delaware RPAI
Hagerstown, L.L.C.    Delaware RPAI Hartford New Park, L.L.C    Delaware RPAI
Houston New Forest, L.L.C.    Delaware RPAI Houston Royal Oaks Village II GP,
L.L.C.    Delaware RPAI Houston Royal Oaks Village II LP, L.L.C.    Delaware
RPAI Houston Royal Oaks Village III, L.L.C.    Delaware RPAI Houston Sawyer
Heights, L.L.C.    Delaware RPAI Humble Humblewood GP, L.L.C.    Delaware RPAI
Humble Humblewood LP, LLC    Delaware RPAI I DST    Delaware RPAI II DST   
Delaware RPAI Irving GP, L.L.C.    Delaware RPAI Irving LP, L.L.C.    Delaware
RPAI Issaquah Heritage, L.L.C.    Delaware RPAI Jacksonville Southpoint, L.L.C.
   Delaware RPAI Kingsport East Stone, L.L.C.    Delaware RPAI Lake Worth Towne
Crossing GP, L.L.C.    Delaware RPAI Lake Worth Towne Crossing LP, L.L.C.   
Delaware RPAI Lakewood II, L.L.C.    Delaware RPAI Lakewood, L.L.C.    Delaware
RPAI Lansing Eastwood, L.L.C.    Delaware RPAI Las Vegas Montecito Outlot,
L.L.C.    Delaware RPAI Las Vegas Montecito, L.L.C.    Delaware RPAI Lawton Lee
Blvd., L.L.C.    Delaware RPAI Leesburg Fort Evans, L.L.C.    Delaware RPAI
Lewisville Lakepointe GP, L.L.C.    Delaware RPAI Lewisville Lakepointe LP,
L.L.C.    Delaware RPAI Mansfield GP, L.L.C.    Delaware RPAI Mansfield LP,
L.L.C.    Delaware RPAI Maple Grove Wedgwood, L.L.C.    Delaware

 

5.4-4



--------------------------------------------------------------------------------

RETAIL PROPERTIES OF AMERICA, INC. OWNERSHIP PERCENTAGE – 100%

 

ENTITY    FORMATION RPAI McDonough Henry Town, L.L.C.    Delaware RPAI McKinney
Stonebridge GP, L.L.C.    Delaware RPAI McKinney Stonebridge LP, L.L.C.   
Delaware RPAI Miami 19th Street II, L.L.C.    Delaware RPAI Middletown
Fairgrounds Plaza, L.L.C.    Delaware RPAI Naperville Main North, L.L.C.   
Delaware RPAI Naperville Main, L.L.C.    Delaware RPAI New Hartford Orchard,
L.L.C.    Delaware RPAI New Port Richey Mitchell, L.L.C.    Delaware RPAI New
York Portfolio, L.L.C.    Delaware RPAI Newcastle Coal Creek, L.L.C.    Delaware
RPAI Newnan Crossing II, L.L.C.    Delaware RPAI Newnan Crossing, L.L.C.   
Delaware RPAI Newport News Jefferson, L.L.C.    Delaware RPAI North Carolina
Sales, Inc.    Illinois RPAI North Richland Hills Davis GP, L.L.C.    Delaware
RPAI North Richland Hills Davis LP, L.L.C.    Delaware RPAI Northwest Management
Corp.    Delaware RPAI Northwoods Natural Bridge, L.L.C.    Delaware RPAI Oak
Brook Promenade I, L.L.C.    Delaware RPAI Orange 53 Boston, L.L.C.    Delaware
RPAI Oswego Gerry Centennial, L.L.C.    Delaware RPAI Pelham Manor, L.L.C.   
Delaware RPAI Pittsburgh William Penn Member II DST    Delaware RPAI
Poughkeepsie Mid-Hudson, L.L.C.    Delaware RPAI Quakertown GP, L.L.C.   
Delaware RPAI Quakertown LP DST    Delaware RPAI Redmond Avondale, L.L.C.   
Delaware RPAI Richardson Eastside, L.L.C.    Delaware RPAI Round Rock Forest
Commons GP, L.L.C.    Delaware RPAI Round Rock Forest Commons LP, L.L.C.   
Delaware RPAI San Antonio GP, L.L.C.    Delaware RPAI San Antonio HQ GP, L.L.C.
   Delaware RPAI San Antonio HQ LP, L.L.C.    Delaware RPAI San Antonio LP,
L.L.C.    Delaware RPAI San Antonio Mission GP, L.L.C.    Delaware RPAI San
Antonio Mission LP. L.L.C.    Delaware RPAI Santa Fe, L.L.C.    Delaware RPAI
Saratoga Springs Wilton, L.L.C.    Delaware RPAI Schaumburg American Lane,
L.L.C.    Delaware

 

5.4-5



--------------------------------------------------------------------------------

RETAIL PROPERTIES OF AMERICA, INC. OWNERSHIP PERCENTAGE – 100%

 

ENTITY    FORMATION RPAI Seekonk Power Center, L.L.C.    Delaware RPAI Severn,
L.L.C.    Delaware RPAI Southlake Corners Kimball, L.L.C.    Delaware RPAI
Southlake GP, L.L.C.    Delaware RPAI Southlake LP, L.L.C.    Delaware RPAI
Southwest Management Corp.    Delaware RPAI Stony Creek II, L.L.C.    Delaware
RPAI Stroud Commons DST    Delaware RPAI Sugar Land Colony GP, L.L.C.   
Delaware RPAI Sugar Land Colony LP, L.L.C.    Delaware RPAI Summerville Azalea
Square III GP, L.L.C.    Delaware RPAI Summerville Azalea Square III LP, L.L.C.
   Delaware RPAI Tacoma South I, L.L.C.    Delaware RPAI Tallahassee Governor’s
One, L.L.C.    Delaware RPAI Tampa Walters, L.L.C.    Delaware RPAI Towson
Square, L.L.C.    Delaware RPAI Vienna Tysons, L.L.C.    Delaware RPAI Watauga
GP, L.L.C.    Delaware RPAI Watauga LP, L.L.C.    Delaware RPAI West Mifflin
Century III Member II DST    Delaware RPAI Westbury Merchants Plaza, L.L.C.   
Delaware RPAI Western Management Corp.    Delaware RPAI Williston Maple Tree,
L.L.C.    Delaware RPAI Winter Springs Red Bug, L.L.C.    Delaware RPAI
Woodinville Plaza, L.L.C.    Delaware RPAI Worcester Lincoln Plaza, L.L.C.   
Delaware RRP Hecht, LLC    Maryland The Shops at Legacy (RPAI) Mezz, L.L.C.   
Delaware Town Square Ventures III GP, L.L.C.    Delaware Town Square Ventures
III LP, L.L.C.    Delaware Town Square Ventures IV GP, L.L.C.    Delaware Town
Square Ventures IV LP, L.L.C.    Delaware Town Square Ventures V GP, L.L.C.   
Delaware Town Square Ventures V LP, L.L.C.    Delaware Towson Circle LLC   
Maryland Western Town Square Ventures GP, L.L.C.    Delaware Western Town Square
Ventures I GP, L.L.C.    Delaware Western Town Square Ventures LP, L.L.C.   
Delaware

 

5.4-6



--------------------------------------------------------------------------------

IWR PROTECTIVE CORPORATION OWNERSHIP PERCENTAGE – 100%

 

ENTITY    FORMATION Birch Property & Casualty, LLC    Vermont Dallas Metro
Maintenance, L.L.C.    Delaware IWR Gateway Central Plant, L.L.C.    Delaware
RPAI Towson Square Parking, L.L.C.    Delaware South Billings Center, LLC   
Delaware

RETAIL PROPERTIES OF AMERICA, INC. – 90%

KETTLER ASHBURN LOUDOUN LLC – 10%

 

ENTITY    FORMATION 3503 RPK Ashburn Loudoun, L.L.C.    Delaware

 

5.4-7



--------------------------------------------------------------------------------

FINANCIAL STATEMENTS

 

  •  

2015 Annual Report

 

  •  

2016 Annual Report

 

  •  

2017 Annual Report

 

  •  

2018 Annual Report

 

 

SCHEDULE 5.5

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

TAXATION

None.

 

 

SCHEDULE 5.9

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

EXISTING INDEBTEDNESS

RETAIL PROPERTIES OF AMERICA, INC.

INDEBTEDNESS AS OF FEBRUARY 28, 2019

 

DEBT DESCRIPTION    PROPERTY NAME    BORROWER   

MATURITY

DATE
(SORT)

     INTEREST
RATE     PRINCIPAL
BALANCE AT
2/28/2019
(DOLLARS IN
000’S)    

LENDER -

PRIMARY/
ORIGINATING

     SERVICER  

Sawyer Heights Village

   Sawyer Heights Village    Inland Western Houston Sawyer Heights Limited
Partnership      01-Jul-2021        5.00 %      (18,700 )      JPMorgan Chase  
     Midland Loan Services  

Ashland and Roosevelt Phase II (Bank of America Pad)

   Ashland and Roosevelt (Bank Pad)    Inland Western Chicago Ashland I, L.L.C.
     25-Feb-2022        7.48 %      (612 )     
Deseret Trust
Company  
      
Grandbridge Real
Estate Capital  
 

Gardiner Manor Mall

   Gardiner Manor Mall    Inland Western Bay Shore Gardiner, L.L.C.     
01-Mar-2022        4.95 %      (33,366 )     
Northwestern
Mutual  
       Northwestern Mutual  

Peoria Crossings

   Peoria Crossings    Inland Western Glendale, L.L.C.; Inland Western Glendale
Peoria II, L.L.C.; and Inland Western Glendale Outlot D, L.L.C.      01-Apr-2022
       4.82 %      (24,131 )      JPMorgan Chase        Wells Fargo CMS  

Southlake Corners

   Southlake Corners    Inland Western Southlake Corners Kimball Limited
Partnership      01-Apr-2022        4.89 %      (20,945 )      JPMorgan Chase  
     Wells Fargo CMS  

Tollgate Marketplace

   Tollgate Marketplace    Inland Bel Air SPE, L.L.C.      01-Apr-2022       
4.84 %      (35,000 )      Keybank       
Berkadia Commercial
Mortgage  
 

Gateway Village

   Gateway Village    Gateway Village LLC      01-Jan-2023        4.14 %     
(33,370 )      PNC        Midland Loan Services  

Northgate North

   Northgate North    Inland Western Seattle Northgate North, L.L.C.     
01-Jun-2027        4.50 %      (25,248 )      ING        HFF, L.P.  

The Shoppes at Union Hill

   The Shoppes at Union Hill    Denville Union Hill, L.L.C.      01-Jun-2031  
     3.75 %      (13,577 )     



Voya
Retirement
Insurance and
Annuity
Company  
 
 
 
      
Bellwether Real Estate
Capital  
               

 

 

          Total Unsecured Debt - Consolidated Portfolio

 

       (204,949 )                    

 

 

      

 

SCHEDULE 5.15

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

DEBT DESCRIPTION    PROPERTY NAME
   BORROWER    MATURITY
DATE
(SORT)      INTEREST
RATE     PRINCIPAL
BALANCE AT
2/28/2019
(DOLLARS IN
000’S)    

LENDER -

PRIMARY/
ORIGINATING

   SERVICER  

Unsecured Debt

 

Term Loan due 20211

      Retail Properties of America, Inc.      5-Jan-2021        3.20 %     
(250,000 )    Keybank/Wells Fargo     
Keybank
(Agent)  
 

Revolving Line of Credit ($850 mm)2

      Retail Properties of America, Inc.      22-Apr-2022        3.54 %     
(311,000 )    Keybank/Wells Fargo     
Keybank
(Agent)  
 

Term Loan due 2023 3

      Retail Properties of America, Inc.      22-Nov-2023        4.05 %     
(200,000 )    Capital One, NA/ TD Bank, NA/ PNC Bank, NA/ Regions Bank/ Branch
Banking & Trust     

Capital
One
(Agent)  
 
 

Senior Notes – 4.12% due 2021

      Retail Properties of America, Inc.      30-Jun-2021        4.12 %     
(100,000 )      

Senior Notes – 4.58% due 2024

      Retail Properties of America, Inc.      30-Jun-2024        4.58 %     
(150,000 )      

Senior Notes – 4.00% due 2025

      Retail Properties of America, Inc.      15-Mar-2025        4.00 %     
(250,000 )      

Senior Notes – 4.08% due 2026

      Retail Properties of America, Inc.      30-Sep-2026        4.08 %     
(100,000 )      

Senior Notes – 4.24% due 2028

      Retail Properties of America, Inc.      28-Dec-2028        4.24 %     
(100,000 )                    

 

 

         

Total Unsecured Debt - Consolidated Portfolio

 

    (1,461,000 )                    

 

 

         

Total Debt – Consolidated Portfolio

 

    (1,665,949 )                 

 

 

      

 

1

The term loan is priced on a leverage grid at a rate of LIBOR plus 1.20%. Retail
Properties of America, Inc. entered into three interest rate swap agreements to
convert the variable rate portion of the $250 mm LIBOR-based debt to a fixed
rate through January 5, 2021. The swaps effectively convert one-month floating
rate LIBOR to a fixed rate of 2.00375% over the term of the swaps.2 The revolver
is priced on leverage grid at a rate of LIBOR plus 1.05%.

 

3

The term loan is priced on a leverage grid at a rate of LIBOR plus 1.20%. Retail
Properties of America, Inc. entered into two interest rate swap agreements to
convert the variable rate LIBOR-based debt to a fixed rate through November 23,
2023. The swaps effectively convert one-month floating rate LIBOR to a fixed
rate of 2.852% on $100 mm and 2.8475% on the remaining $100 mm over the term of
the swaps.

 

5.15-2



--------------------------------------------------------------------------------

SCHEDULE B

RETAIL PROPERTIES OF AMERICA, INC.

2021 SPRING ROAD, SUITE 200

OAK BROOK, IL 60523

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO  BE PURCHASED

GENWORTH LIFE INSURANCE COMPANY

   $5,000,000

c/o Genworth Financial, Inc.

   $5,000,000

3001 Summer Street, 4th Floor

   $5,000,000

Stamford, CT 06905

  

Attn: Private Placements

  

Notes to be registered in nominee name: HARE & CO., LLC

[See Attached]

 

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

LOGO [g726125dsp90.jpg]

PRIVATE PLACEMENT INSTRUCTIONS

Name of Purchaser:              Genworth Life Insurance Company

Tax ID Number:                   91-6027719

Register In Nominee Name: HARE & CO., LLC

Notices:

All notices and communications including original note agreement, conformed copy
of the note agreement, amendment requests, financial statements and other
general information to be addressed as follows:

Genworth Financial, Inc.

Account:                 Genworth Life Insurance Company

3001 Summer Street, 4thFloor

Stamford, CT 06905

Attn: Private Placements

Telephone No: (203)708-3300

Fax No: (203)708-3308

If available, an electronic copy is additionally requested. Please send to the
following e-mail address’:

GNWInvestmentsOperations@genworth.com; ppservicing@BNYmellon.com

All corporate actions, including payments and prepayments, should be sent to the
above address with copies to:

Genworth Financial, Inc.

Account:                 Genworth Life Insurance Company

3001 Summer Street

Stamford, CT 06905

Attn: Trade Operations

Telephone No: (203)708-3300

Fax No: (203)708-3308

If available, an electronic copy is additionally requested. Please send to the
following e-mail address:

GNWInvestmentsOperations@genworth.com; ppservicing@BNYmellon.com

Notices with respect to payments and written confirmation of each such payment,
including interest payments, redemptions, premiums, make wholes, and fees should
also be addressed as above with additional copies addressed to the following:

The Bank Of New York

Income Collection Department

P.O. Box 392002

Pittsburgh, PA 15251

Attn:   Income Collection Department Ref:   GLIC / LILTCNEW / 364781 / CUSIP/PPN
& Security Description

P&I Contact: Jason Miller - (412) 234-1680

Payments:

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

Bank of New York

ABA #:    021000018 Account #:    GLA111566 Acct Name:    Income Collection Dept
Attn:    Income Collection Department Reference:    GLIC / LILTCNEW Account #:
  

364781

CUSIP/PPN & Security Description, and Identify Principal & Interest Amounts

And By Email:    treasppbkoffice@genworth.com; ppservicing@BNYmellon.com Fax:   
(804) 662-7777

Physical Delivery of the Notes:

The Bank of New York 570 Washington Blvd

BNY Mellon /Branch Deposit Dept 5th FLR

Jersey City, NJ 07310

Ref: GLIC / LILTCNEW 364781

DTC Securities:

DTC #:                     901

Agent ID #:             26500

Institutional ID:       26662

Account Name:       GLIC / LILTCNEW

Account#:               364781

Euroclear:

Euroclear #:           78009

 

B-2



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO BE  PURCHASED

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

   $7,000,000

7 Hanover Square

  

New York, NY 10004-2616

  

Note to be registered in the name of:

The Guardian Life Insurance Company of America

TAX ID NO. 13-5123390

And delivered to:

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center – 3rd Floor

Brooklyn, NY 11245-0001

Reference A/C #G05978, Guardian Life PRIF-W

Payment by wire to:

JP Morgan Chase

FED ABA #021000021

Chase/NYC/CTR/BNF

A/C 900-9-000200

Reference A/C #G05978, Guardian Life PRIF-W, CUSIP # 76131V B@1, Retail
Properties of America, Inc.

Address for all communications and notices:

The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn: Amy Carroll

Investment Department 9-A

FAX #: (212) 919-2658

Email address: amy_carroll@glic.com

 

B-3



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO BE PURCHASED

THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.

c/o The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

   $1,000,000

Note to be registered in the name of:

The Guardian Insurance & Annuity Company, Inc.

TAX ID NO. 13-2656036

And delivered to:

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center – 3rd Floor

Brooklyn, NY 11245-0001

Reference A/C # G01713, GIAC Fixed Payout

Payment by wire to:

JP Morgan Chase

FED ABA #021000021

Chase/NYC/CTR/BNF

A/C 900-9-000200

Reference A/C # G01713, GIAC Fixed Payout, CUSIP # 76131V B@1, Retail Properties
of America, Inc.

Address for all communications and notices:

The Guardian Insurance & Annuity Company, Inc.

c/o The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn: Amy Carroll

Investment Department 9-A

FAX #: (212) 919-2658

Email address: amy_carroll@glic.com

 

B-4



--------------------------------------------------------------------------------


NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO BE PURCHASED

BERKSHIRE LIFE INSURANCE COMPANY OF AMERICA

c/o The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

   $1,000,000

Note to be registered in the name of:

Berkshire Life Insurance Company of America

TAX ID NO. 75-1277524

And delivered to:

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center – 3rd Floor

Brooklyn, NY 11245-0001

Reference A/C #G07064, Berkshire Life Insurance

Payment by wire to:

JP Morgan Chase

FED ABA #021000021

Chase/NYC/CTR/BNF

A/C 900-9-000200

Reference A/C #G07064, Berkshire Life, CUSIP # 76131V B@1, Retail Properties of
America, Inc.

Address for all communications and notices:

Berkshire Life Insurance Company of America

c/o The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn: Amy Carroll

Investment Department 9-A

FAX #: (212) 919-2658

Email address: amy_carroll@glic.com

 

B-5



--------------------------------------------------------------------------------


NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO BE PURCHASED

CONTINENTAL CASUALTY COMPANY

151 N. Franklin Street

Chicago, IL 60606

   $13,000,000

 

(1)    Legal Name of Purchaser:    CONTINENTAL CASUALTY COMPANY (2)   

All payments by wire transfer of immediately available funds to:

 

   Bank Name:    JPMorgan Chase Bank, N.A.    Bank Address:    1 Chase Manhattan
Plaza       New York, NY 10005    ABA #:    021000021    Account Name:   
Continental Casualty Company    Account Number:    G07400    Reference:   
Retail Properties of America (3)    All notices of fundings, payments and
written confirmations of wire transfers:    Continental Casualty Company    151
N. Franklin Street, 10th Floor    Attention: Private Placements – Anthony
Pelafas    Chicago, IL 60606    E-mail addresses for Electronic Delivery:   
PrivatePlacements@cna.com    investmentoperations@cna.com   
treasurycashoperations@cna.com    cauferio@loews.com

 

B-6



--------------------------------------------------------------------------------

(4)

All other communications:

Method of Communication for below persons: E-mail only; fax if electronic copy
not available

Continental Casualty Company

151 N. Franklin Street

Chicago, IL 60606

Attn: Anthony Pelafas, 10th Floor

Email:    anthony.pelafas@cna.com

Phone:   (312) 822-2479

Fax:       (312) 894-3742

Group e-mail address: PrivatePlacements@cna.com

With a copy to:    cauferio@loews.com

With a copy to:

Loews Corporation

667 Madison Avenue

New York, NY 10065

Attn: Matthew Meyer, 7th Floor

E-mail: mmeyer@loews.com

Phone: (212) 521-2454

Loews Corporation

667 Madison Avenue

New York, NY 10065

Attn: Diana Jin, 7th Floor

E-mail: djin@loews.com

Phone: (212) 521-2325

Loews Corporation

667 Madison Avenue

New York, NY 10065

Attn: Lygia Campbell, 7th Floor

E-mail: lygiacampbell@loews.com

Phone: (212) 521-2889

 

(5)

U.S. Tax Identification Number: 36-2114545

 

(6)

Address for delivery of original note:

Continental Casualty Company

151 N. Franklin Street, 10th Floor

Attention: Lynne Gugenheim

Chicago, IL 60606

 

B-7



--------------------------------------------------------------------------------


NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO BE PURCHASED

MODERN WOODMEN OF AMERICA

Attn: Investment Department

1701 First Avenue

Rock Island, IL 61201

   $9,000,000

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

The Northern Trust Company

50 South LaSalle Street

Chicago, IL 60675

SWIFT CNORUS44

ABA No. 071-000-152

Account Name: Modern Woodmen of America

Account No. 84352

Each such wire transfer shall set forth the name of the Company, the full title
(including the applicable coupon rate and final maturity date) of the Notes, a
reference to PPN No. 76131V B@1 and the due date and application (as among
principal, premium and interest) of the payment being made.

 

(2)

Address for all notices relating to payments:

Modern Woodmen of America

Attn: Investment Accounting Department

1701 First Avenue

Rock Island, IL 61201

Fax: (309) 793-5688

 

(3)

Address for all other communications and notices:

Modern Woodmen of America

Attn: Investment Department

1701 First Avenue

Rock Island, IL 61201

PrivatePlacementGroup@modern-woodmen.org

Fax: (309) 793-5574

 

B-8



--------------------------------------------------------------------------------

(4)

Tax Identification Number:

36-1493430

 

(5)

DTTP Number: (Double Taxation Treaty Passport—U.K.)

13/A/30024/DTTP

(Passport valid until June 22, 2020)

 

(6)

Address for physical delivery of note(s):

Modern Woodmen of America

Attn: Investment Department

1701 First Avenue

Rock Island, IL 61201

 

B-9



--------------------------------------------------------------------------------


NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO BE PURCHASED

PENN MUTUAL LIFE INSURANCE COMPANY

600 Dresher Rd

Horsham, PA 19044

   $2,000,000

NOTES ARE TO BE REGISTERED IN THE NAME OF: HARE and CO

All payments on account of the Notes to be made by 12:00 noon (New York City
time) by wire transfer of immediately available funds to:

Hare& Co

The Bank of New York Mellon

ABA 021-000-018

Account /Beneficiary GLA111566

REF: Account 6585768400

REF: The Penn Mutual Life Insurance Co

REF: CUSIP # 76131V B@1 – Retail Properties of America, Inc.

With sufficient information (including interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds.

All checks, statements and correspondence relating to the payment should be sent
to the address below.

All Notices to:

Hare & Co

The Bank of New York Mellon

Attn: P&I Department

PO Box 392002

Pittsburgh, PA 15251-9002

With a copy of any notices related to scheduled payments, prepayments, rate
reset notices to:

PENN MUTUAL LIFE INSURANCE COMPANY

600 Dresher Rd

Suite 100

Horsham, PA 19044

 

B-10



--------------------------------------------------------------------------------

Tax Identification No.: 23-0952300

UK Double Tax Treaty Passport Number – 13/P/63580/DTTP

Upon closing, deliver the Notes to:

 

 

DTCC/Newport Office Center

570 Washington Blvd

Jersey City, NJ 07310

Attn: BNY Mellon/Branch Deposit Department

 

Reference account 658576

(Please attach wire instructions)

 

 

Upon closing, deliver one (1) electronic set of closing documents, along with
one (1) conformed copy of same to:

Greg Zappin or Jim Faunce

Penn Mutual Life Insurance

600 Dresher Rd, Horsham, PA 19044

215-956-8222

Zappin.Greg@pennmutual.com; Faunce.james@pennmutualam.com

Operation Contact: (Please include on all emails)

Tracy Vasger

Vasger.tracy@pennmutualam.com

215-956-8674

 

B-11



--------------------------------------------------------------------------------


NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO BE  PURCHASED

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Ave., Suite 5600

Chicago, IL 60601

   $10,000,000

 

(1)    All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:   

JPMorgan Chase Bank, NA1

New York, NY

ABA No.: 021000021

  

Account Name: PRIVEST

Account No.: P86189 (please do not include spaces)

   Each such wire transfer shall set forth the name of the Company, a reference
to “4.82% Senior Notes due 28 June 2029, Security No. INV12021, PPN 76131V B@1”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. (2)    Address for all communications and
notices:    The Prudential Insurance Company of America    c/o Prudential
Capital Group    Two Prudential Plaza
180 N. Stetson Ave., Suite 5600
Chicago, IL 60601    Attention: Managing Director, Corporate Finance    cc: Vice
President and Corporate Counsel    and for all notices relating solely to
scheduled principal and interest payments to:

 

 

1

If Borrower’s account is with JPMorgan Chase, use the following wiring
instructions:

JPMorgan Chase Bank, NA

New York, NY

ABA No.: 021000021

Account No.: 900-9000-168

Account Name: North American Insurance

FFC: P86189 PRIVEST

 

B-12



--------------------------------------------------------------------------------

  

The Prudential Insurance Company of America
c/o PGIM, Inc.
Prudential Tower
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102

 

Attention: PIM Private Accounting Processing Team
Email: Pim.Private.Accounting.Processing.Team@prudential.com

(3)    Address for Delivery of Notes:    (a)    Send physical security by
nationwide overnight delivery service to:       PGIM, Inc.
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102
Attention: Trade Management Manager    (b)    Send copy by email to:       Thais
Alexander
thais.alexander@prudential.com
(212) 626-2067       and       Private.Disbursements@Prudential.com (4)    Tax
Identification No.: 22-1211670

 

B-13



--------------------------------------------------------------------------------


NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO BE PURCHASED

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Ave., Suite 5600

Chicago, IL 60601

   $2,800,000

 

(1)    All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:   

JPMorgan Chase Bank, NA2

New York, NY

ABA No.: 021000021

  

Account Name: PRIAC - SA - Principal Preservation - Privates

Account No.: P86345 (please do not include spaces)

   Each such wire transfer shall set forth the name of the Company, a reference
to “4.82% Senior Notes due 28 June 2029, Security No. INV12021, PPN 76131V B@1”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. (2)    Address for all communications and
notices:    Prudential Retirement Insurance and Annuity Company    c/o
Prudential Capital Group    Two Prudential Plaza
180 N. Stetson Ave., Suite 5600
Chicago, IL 60601    Attention: Managing Director, Corporate Finance    cc: Vice
President and Corporate Counsel

 

 

2

If Borrower’s account is with JPMorgan Chase, use the following wiring
instructions:

JPMorgan Chase Bank, NA

New York, NY

ABA No.: 021000021

Account No.: 900-9000-168

Account Name: North American Insurance

FFC: P86345 PRIAC - SA - Principal Preservation – Privates

 

B-14



--------------------------------------------------------------------------------

   and for all notices relating solely to scheduled principal and interest
payments to:   

Prudential Retirement Insurance and Annuity Company
c/o PGIM, Inc.
Prudential Tower
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102

 

Attention: PIM Private Accounting Processing Team
Email: Pim.Private.Accounting.Processing.Team@prudential.com

 

(3)    Address for Delivery of Notes:   

 

(a)

  

 

Send physical security by nationwide overnight delivery service to:

     

PGIM, Inc.
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102

 

Attention: Trade Management Manager

   (b)    Send copy by email to:       Thais Alexander
thais.alexander@prudential.com
(212) 626-2067       and       Private.Disbursements@Prudential.com (4)    Tax
Identification No.: 06-1050034

 

B-15



--------------------------------------------------------------------------------


NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO BE PURCHASED

THE GIBRALTAR LIFE INSURANCE CO., LTD.

c/o Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Ave., Suite 5600

Chicago, IL 60601

   $8,200,000

 

(1)    All principal, interest and Make-Whole Amount payments on account of
Notes held by such purchaser shall be made by wire transfer of immediately
available funds for credit to:   

JPMorgan Chase Bank, NA3

New York, NY

ABA No.: 021000021

  

Account Name: Gibraltar Private A1

Account No.: P86246 (please do not include spaces)

   Each such wire transfer shall set forth the name of the Company, a reference
to “4.82% Senior Notes due 28 June 2029, Security No. INV12021, PPN 76131V B@1”
and the due date and application (as among principal, interest Make-Whole
Amount) of the payment being made. (2)    All payments, other than principal,
interest or Make-Whole Amount, on account of Notes held by such purchaser shall
be made by wire transfer of immediately available funds for credit to:   
JPMorgan Chase Bank, NA    New York, NY    ABA No.: 021000021    Account No.:
304199036    Account Name: Prudential International Insurance Service Co.

 

 

3

If Borrower’s account is with JPMorgan Chase, use the following wiring
instructions:

JPMorgan Chase Bank, NA

New York, NY

ABA No.: 021000021

Account No.: 900-9000-168

Account Name: North American Insurance

FFC: P86246 Gibraltar Private A1

 

B-16



--------------------------------------------------------------------------------

   Each such wire transfer shall set forth the name of the Company, a reference
to “4.82% Senior Notes due 28 June 2029, Security No. INV12021, PPN 76131V B@1”
and the due date and application (e.g., type of fee) of the payment being made.
(3)    Address for all communications and notices:    Prudential Private
Placement Investors, L.P.    c/o Prudential Capital Group    Two Prudential
Plaza
180 N. Stetson Ave., Suite 5600
Chicago, IL 60601    Attention: Managing Director, Corporate Finance    cc: Vice
President and Corporate Counsel    and for all notices relating solely to
scheduled principal and interest payments to:   

The Gibraltar Life Insurance Co., Ltd.
2-13-10, Nagata-cho Chiyoda-ku,
Tokyo 100-8953, Japan
Attention: Osamu Egi, Team Leader of Investment Administration Team

 

and e-mail copy to:
Mail.GIB-SecOpsGA@gib-life.co.jp

(4)    Address for Delivery of Notes:    (a)    Send physical security by
nationwide overnight delivery service to:      

 

PGIM, Inc.
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102

 

Attention: Trade Management Manager

   (b)    Send copy by email to:       Thais Alexander
thais.alexander@prudential.com
(212) 626-2067       and      

Private.Disbursements@Prudential.com

 

(5)    Tax Identification No.: 98-0408643

 

B-17



--------------------------------------------------------------------------------


NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
        OF NOTES  TO BE PURCHASED        

BLUE CROSS AND BLUE SHIELD OF MINNESOTA

c/o Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Ave., Suite 5600

Chicago, IL 60601

   $1,000,000

Notes/Certificates to be registered in the name of:

CUDD & CO.

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

JPMorgan Chase Bank, NA

New York, NY

ABA No.: 021000021

Account Name: Bond Interest Wire Account

Account No.: 9009002859

For further credit to Account Number: G14027 BCBS of Minnesota

Each such wire transfer shall set forth the name of the Company, a reference to
“4.82% Senior Notes due 28 June 2029, PPN 76131V B@1” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

 

(2)

Address for all communications and notices:

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

Two Prudential Plaza 180 N. Stetson Ave., Suite 5600

Chicago, IL 60601

Attention: Managing Director, Corporate Finance

cc: Vice President and Corporate Counsel

and for all notices relating solely to scheduled principal and interest payments
to:

 

B-18



--------------------------------------------------------------------------------

Blue Cross and Blue Shield of Minnesota

1303 Corporate Center Drive

Eagan, MN 55121-1204

Attention: John E.Q. Orner, VP, Treasury & CIO

Telephone: (651) 662-8381

Facsimile:    (651) 662-8381

 

(3)

Address for Delivery of Notes:

 

  (a)

Send physical security by nationwide overnight delivery service to:

JPMorgan Chase Bank, N.A.

4 Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Please include in the cover letter accompanying the Notes a reference to the
Purchasers account number (Blue Cross & Blue Shield of Minnesota; Account
Number: G14027).

 

  (b)

Send copy by email to:

Thais Alexander

thais.alexander@prudential.com

(212) 626-2067

and

Private.Disbursements@Prudential.com

 

(4)

Tax Identification No.: 41-0984460

 

B-19



--------------------------------------------------------------------------------


NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO BE PURCHASED

ALLIANCE UNITED INSURANCE COMPANY

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN USA 55101

   $2,860,000

The Notes being purchased for Alliance United Insurance Company should be
registered in the nominee name of “Hare & Co., LLC”. The Notes should be
delivered in accordance with instructions furnished to lender counsel, Chapman
and Cutler LLP.

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com. If Email is unavailable or if the Email is
returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

Alliance United Insurance Company

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing. If there are any questions regarding
the payment instructions, please contact
SecuiranAMPrivatesMailbox@securianam.com

Tax ID # 77-0475915

 

B-20



--------------------------------------------------------------------------------


NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO BE PURCHASED

CATHOLIC UNITED FINANCIAL

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN USA 55101

   $950,000

The Notes being purchased for Catholic United Financial should be registered in
the name of “Wells Fargo Bank N.A. FBO Catholic United Financial”. The Notes
should be delivered in accordance with instructions furnished to lender counsel,
Chapman and Cutler LLP.

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com. If Email is unavailable or if the Email is
returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

Catholic United Financial

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing. If there are any questions regarding
the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

Tax ID # 41-0182070

 

B-21



--------------------------------------------------------------------------------


NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO BE  PURCHASED

DELTA DENTAL OF MINNESOTA

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN USA 55101

   $240,000

The Notes being purchased for Delta Dental of Minnesota should be registered in
the name of “Band & Co FBO Delta Dental of Minnesota”. The Notes should be
delivered in accordance with instructions furnished to lender counsel, Chapman
and Cutler LLP.

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com. If Email is unavailable or if the Email is
returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

Delta Dental of Minnesota

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing. If there are any questions regarding
the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

Tax ID # 41-0952670

 

B-22



--------------------------------------------------------------------------------


NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO BE PURCHASED

MINNESOTA LIFE INSURANCE COMPANY

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN USA 55101

   $7,000,000

The Notes being purchased on behalf of Minnesota Life Insurance Company should
be registered in the nominee name of “Hare & Co., LLC”. The Notes should be
delivered in accordance with instructions furnished to lender counsel, Chapman
and Cutler LLP.

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com. If Email is unavailable or if the Email is
returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

Minnesota Life Insurance Company

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing. If there are any questions regarding
the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

Tax ID # 41-0417830

 

B-23



--------------------------------------------------------------------------------


NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO BE PURCHASED

MINNESOTA LIFE INSURANCE COMPANY

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN USA 55101

   $3,000,000

The Notes being purchased on behalf of Minnesota Life Insurance Company should
be registered in the name of “Hare & Co., LLC”. The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler
LLP.

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com. If Email is unavailable or if the Email is
returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

Minnesota Life Insurance Company

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing. If there are any questions regarding
the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

Tax ID #41-0417830

 

B-24



--------------------------------------------------------------------------------


NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO BE  PURCHASED

MINNESOTA LIFE INSURANCE COMPANY

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN USA 55101

   $1,000,000

The Notes being purchased on behalf of Minnesota Life Insurance Company should
be registered in the name of “Hare & Co., LLC”. The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler
LLP.

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com. If Email is unavailable or if the Email is
returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

Minnesota Life Insurance Company

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing. If there are any questions regarding
the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

Tax ID # 41-0417830

 

B-25



--------------------------------------------------------------------------------


NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO BE PURCHASED

SECURIAN LIFE INSURANCE COMPANY

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN USA 55101

   $2,000,000

The Notes being purchased on behalf of Securian Life Insurance Company should be
registered in the nominee name of “Hare & Co., LLC”. The Notes should be
delivered in accordance with instructions furnished to lender counsel, Chapman
and Cutler LLP.

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com. If Email is unavailable or if the Email is
returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

Securian Life Insurance Company

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing. If there are any questions regarding
the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

Tax ID # 41-1412669

 

B-26



--------------------------------------------------------------------------------


NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO BE PURCHASED

UNITEDHEALTHCARE INSURANCE COMPANY

c/o Securian Asset Management, Inc.

400 Robert Street North

St. Paul, MN USA 55101

   $950,000

The Notes being purchased for UnitedHealthcare Insurance Company should be
registered in the nominee name of “ELL & Co.”. The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler
LLP.

All notices and statements should be sent electronically via Email to:
privateplacements@securianam.com. If Email is unavailable or if the Email is
returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

UnitedHealthcare Insurance Company (AARP)

c/o Securian Asset Management

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing. If there are any questions regarding
the payment instructions, please contact
SecurianAMPrivatesMailbox@securianam.com.

Tax ID # 36-2739571

 

B-27



--------------------------------------------------------------------------------


NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO BE PURCHASED

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

1401 Livingston Lane

Jackson, MS 39205

   $2,000,000

 

Tax ID No.:    64-0283583 Nominee:   

Ell & Co

c/o Northern Trust Company

PO Box 92395

Chicago, IL 60675

Tax ID#: 36-6412623

Name in which Note is to be drafted:    Ell & Co, F/B/O Southern Farm Bureau
Life Insurance Company Payment Information:    All payments should be made by
wire transfer of immediately available funds to:   

 

The Northern Trust Company

Chicago, IL 60607

ABA No.: 071 000 152

SWIFT/BIC: CNORUS44

Acct. Name: Trust Services

Acct. No.: 518 604 1000

Reference:  Attn: Income Collection, Acct# 44-72417; SFBLIC – FIXED INCOME;
Retail Properties of America, Inc.; PPN 76131V B@1; Note Number R-22, **

 

   **with sufficient information to identify the source and application of such
funds, including the interest amount, principal amount, premium amount, etc.
Address for notices related to scheduled payments:   

The Northern Trust Company

Attn: Income Collections/Oscell Owens

801 S Canal St

Chicago, IL 60607

OOS@ntrs.com; ICPHYS@ntrs.com

 

With a copy to:

    LParker@sfbli.com

Address for audit confirmation requests:   

By electronic delivery to:

    OOS@ntrs.com; ICPHYS@ntrs.com

 

B-28



--------------------------------------------------------------------------------

Address for all other communications, including waivers, amendments, consents
and financial information:   

By electronic delivery to:

    Attn: Securities Management

    PrivatePlacements@sfbli.com

Address for physical delivery of Notes:   

The Northern Trust Company

Attn: Trade Securities Processing

801 S Canal St C2-N

Chicago, IL 60607

 

With an electronic copy of the transmittal to:

    PrivatePlacements@sfbli.com

Contact Persons:   

David Divine

Senior Portfolio Manager        

(601) 981-5332 x1010

  

Zach Farmer

Portfolio Manager

(601) 981-5332 x1486

 

B-29



--------------------------------------------------------------------------------


NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT
OF NOTES TO BE PURCHASED

STATE OF WISCONSIN INVESTMENT BOARD

121 East Wilson Street

Madison, Wisconsin 53703

   $10,000,000

 

(1)

All payments are to be made on or before 11:00 a.m. local time on each payment
date in immediately available funds to:

THE BANK OF NEW YORK MELLON

ABA # 021000018

Account Number: GLA111566

Acct Name: The Bank of New York P&I Dept

FFC: State of Wisconsin Investment Boat / 1794468400

Ref: Retail Properties of America, Inc. / CUSIP# 76131V B@1

With notice of payment, including a message as to the source (identifying the
security by name and CUSIP number) and application of funds, copy of notice of
payment to:

Ms. Mai Thor

Accounting Specialist

State of Wisconsin Investment Board

121 East Wilson Street

P. O. Box 7842

Madison, Wisconsin 53707-7842

Phone: (608) 267-3742

Fax: (608) 266-2436

 

(2)

Address for notices other than confirmation of payment is:

Postal Address

State of Wisconsin Investment Board

121 East Wilson Street

P. O. Box 7842

Madison, Wisconsin 53707-7842

Attention: Portfolio Manager, Private Markets Group – Wisconsin Private Debt
Portfolio

Street Address

State of Wisconsin Investment Board

121 East Wilson Street

 

B-30



--------------------------------------------------------------------------------

Madison, Wisconsin 53703

Attention: Portfolio Manager, Private Markets Group – Wisconsin Private Debt
Portfolio

With an electronic copy to:

Jim.vandermeer@swib.state.wi.us

Chris.prestigiacomo@swib.state.wi.us

 

(3)

Address for Delivery of Note:

Ms. Mai Thor

Accounting Specialist

State of Wisconsin Investment Board

121 East Wilson Street

Madison, Wisconsin 53707-7842

 

(4)

Name of Nominee in Which Notes are to be Registered: None

 

(5)

US Tax Identification Number: 39-6006423

 

B-31



--------------------------------------------------------------------------------

IMMATERIAL SUBSIDIARIES

None.

 

 

SCHEDULE S-1

(to Note Purchase Agreement)